 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424Polaroid Corporation and Charla Scivally, and Em-ployee Advocates, Parties in Interest and Em-ployee-Owners™ Influence Council, Parties in In-terest. Cases 1ŒCAŒ29966, 1ŒCAŒ30063, and 1ŒCAŒ30211 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN, HURTGEN, AND BRAME The principal issue presented in this case is whether the Employee-Owners™ Influence Council (EOIC) established by the Respondent, Polaroid Corporation, constitutes a labor organization within the meaning of Section 2(5) of the Act.1  We have carefully examined the entire record and conclude that it supports the judge™s key finding that the EOIC is a statutory labor organization.  The Respon-dent concedes that it has dominated and supported the EOIC.  We accordingly find, for the reasons stated by the judge, and for the additional reasons set forth below, that the Respondent has violated Section 8(a)(2) of the Act. I.  ANALYTIC FRAMEWORK  Section 8(a)(2) of the Act is designed to ensure that em-ployer-dominated groups do not rob employees of their right to select a representative of their own choosing.  Electromation, Inc., 309 NLRB 990, 993Œ994 (1992), enfd. 35 F.3d 1148 (7th Cir. 1994).  ﬁCongress™ goal [in enacting Section 8(a)(2)] was to preserve for employees the right to choose their bargaining representative free of employer interference or coercion[.]ﬂ Id., 309 NLRB at 994 fn. 18.  Section 8(a)(2) thus implicates the fundamen-tal concepts that are integral to national labor policy: the right to engage inŠor refrain from engaging inŠself-organization and other concerted activities, and the right of employee free choice in selecting bargaining representa-tives.  Novotel New York, 321 NLRB 624, 640 (1996).  ﬁ[T]he principal distinction between an independent labor organization and an employer-dominated organization lies in the unfettered power of the independent organization to determine its own actions.ﬂ  Electromation, supra 35 F.3d at 1170; NLRB v. Cabot Carbon Co., 360 U.S. 203, 214 (1959).  We are ever mindful, when called upon to distin-guish between a lawful employee participation process and an unlawfully dominated labor organization, of the Board™s fundamental statutory responsibility to ﬁinsure the fair and free choice of bargaining representatives by employees.ﬂ  NLRB v. A. J. Tower Co., 329 U.S. 324, 330 (1946); NLRB v. Savair Mfg. Co., 414 U.S. 270, 276 (1973).                                                                                                                      1 On June 14, 1996, Administrative Law Judge Marvin Roth issued the attached decision.  The Respondent filed exceptions and a support-ing brief.  The General Counsel resubmitted to the Board its brief to the judge, and filed an answering brief to the Respondent™s exceptions.  The Charging Party filed exceptions and a supporting brief, the Re-spondent filed an answering brief, and the Charging Party filed a reply brief to the Respondent™s answering brief.  Member Fox is recused from participating in this case. The Board conducts a two-pronged inquiry to determine whether a violation of Section 8(a)(2) of the Act has oc-curred.  First, we inquire whether the employee group at issue satisfies the definitional elements of a ﬁlabor organi-zationﬂ set forth in Section 2(5) of the Act.  Second, if the organization satisfies the statutory criteria and thus consti-tutes a labor organization, we consider whether the em-ployer has dominated, interfered with, or supported the labor organization as proscribed by Section 8(a)(2) of the Act.2  Electromation, Inc., supra, 309 NLRB at 996. Section 2(5) of the Act defines a ﬁlabor organizationﬂ as follows: The term ﬁlabor organizationﬂ means any organiza-tion of any kind, or any agency or employee represen-tation committee or plan, in which employees partici-pate and which exists for the purpose, in whole or in part, of dealing with employers concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, or conditions of work. Under this statutory definition, the organization at issue is a labor organization if (1) employees participate; and (2) the organization exists, at least in part, for the purpose of ﬁdealing withﬂ employers; and (3) these dealings concern conditions of work or concern other statutory subjects, such as grievances, labor disputes, wages, rates of pay, or hours of employment.3  In past decisions, the Board has found it unnecessary to determine whether an employee group could be found to constitute a labor organization in the absence of a finding that it acted as a representative of other employees.  In those cases it was clear that the or-ganizations involved were in fact acting in a representative capacity.  Electromation, Inc., supra, 309 NLRB at 994 fn. 20; Webcor Packaging, 319 NLRB 1203, 1204 fn. 6 (1995), enfd. 118 F.3d 1115 (6th Cir. 1997), cert. denied 118 S. Ct. 1035 (1998). The Board has explained that ﬁdealing withﬂ contem-plates ﬁa bilateral mechanism involving proposals from the  2 Sec. 8(a)(2) provides that it shall be an unfair labor practice for an employer to dominate or interfere with the formation or administration of any labor organization or contribute financial or other support to it: Pro-vided, That . . . an employer shall not be prohibited from permitting employees to confer with him during working hours without loss of time or pay[.] 3 Contrary to our dissenting colleague™s contention, ﬁreal perceptions at the work placeﬂ as to the nature of an employee committee are ir-relevant to a determination of whether the committee constitutes a statutory labor organization.  Electromation, supra, 309 NLRB at 996Œ997 and fn. 27.  The issue is what the committee actually does.  ﬁPur-pose is a matter of what the organization is set up to do, and that may be shown by what the organization actually does.  If a purpose is to deal with an employer concerning conditions of employment, the Sec-tion 2(5) definition has been met regardless of whether the employer has created it, or has fostered its creation, in order to avoid unionization or whether employees view that organization as equivalent to a union.ﬂ  Id. at 996Œ997 (footnote omitted). 329 NLRB No. 47  POLAROID CORP. 425employee committee concerning the subjects listed in Sec-
tion 2(5), coupled with real or apparent consideration of 
those proposals by management.ﬂ  
Electromation, Inc.
, 309 NLRB at 995 fn. 21.  The bilateral mechanism ordi-
narily entails a pattern or practice in which a group of em-
ployees, over time, makes proposals to management, and 
management responds to thos
e proposals by acceptance or 
rejection by word or deed.  
E. I. du Pont & Co.
, 311 
NLRB 893, 894 (1993).  ﬁIf the evidence establishes such 
a pattern or practice, or that the group exists for a purpose 
of following such a pattern or
 practice, the element of 
dealing is present.  However,
 if there are only isolated 
instances in which the group makes ad hoc proposals to 

management followed by a management response of ac-
ceptance or rejection by word or deed, the element of deal-
ing is missing.ﬂ  Id.   
Finally, Section 2(5) of the Act requires that the deal-
ings concern conditions of work or other statutory subjects 
such as grievances, labor disputes, wages, rates of pay, or 
hours of employment. See 
Webcor Packaging
, supra, 319 
NLRB at 1205 (unlawful employee committee designed to 
deal with topics listed in Section 2(5) rather than issues of 
production problems or plant efficiency); 
Electromation, 
Inc., supra, 309 NLRB at 998 (purpose of the unlawful 
Action Committee was ﬁnot to enable management and 

employees to cooperate to improve ‚quality™ or ‚effi-
ciency,™ but to create in em
ployees the impression that 
their disagreements with management had been resolved 
bilaterally
.ﬂ).4 ﬁSafe Havensﬂ for Employee Participation Programs 
The Board has articulated certain ﬁsafe havensﬂ in order 
to provide guidance for those seeking to implement lawful 
employee involvement programs between employees and 
management.  The Board has underscored these safe ha-
vens in order to demonstrate that there is room for lawful 
employee-involvement under the Act.  
E. I. du Pont & 
Co.
, supra, 311 NLRB at 893.  The Board supports an 
interpretation of the Act, which would not discourage em-
ployee participation programs in their various forms.  See 
E. I. du Pont, supra at 894; 
Electromation
, supra, 309 NLRB at 995 fn. 21. 
The Board has thus clarified that the proscriptions em-
bodied in Section 8(a)(2) are not infringed under a ﬁsug-
gestion boxﬂ procedure where employees make specific 

proposals to management, because under such a unilateral 
mechanism there is 
no ﬁdealing withﬂ; 
Electromation, Inc.
, supra, 309 NLRB at 995 fn. 21; and because the proposals 
are made individually and not as a group.  
E. I. du Pont
,                                                           
                                                           
4 See Vons Grocery Co.
, 320 NLRB 53, 54 (1995) (Quality Circle 
Group devoted solely to operational ma
tters, with deviation in only one 
instance involving conditions of work
, not a labor organization).  We 
have observed that it may be difficult to distinguish such issues as 
operations and efficiency from those concerning the subjects listed in 
the statutory definition of a labor organization.  
Stoody Co.
, 320 NLRB 
18, 20 (1995).  Such a determination is to be made in light of the fac-

tual circumstances at issue in each case.   
supra, 311 NLRB at 894.  Employee free choice cannot be 
infringed under such a proce
dure because any individual employee may participate.
5  The Board likewise explained 
in 
E. I. du Pont that if the committee ﬁexists for the pur-
pose of sharing information with the employer, the com-
mittee would not ordinarily be a labor organization.  That 
is, if the committee makes no proposals to the employer, 
and the employer simply gathers the information and does 
what it wishes with such info
rmation, the element of deal-
ing is missing, and the committee would not be a labor 
organization.ﬂ Id.  Similarly, a ﬁbrainstormingﬂ group is 
not ordinarily engaged in dealing.  The purpose of such a 
group is simply to develop a whole host of ideas.  Man-
agement may glean some ideas 
from this process, and in-
deed may adopt some of them.  If the group makes no 
proposals, the brainstorming session is not dealing and is 
therefore not a labor organization.  Id.   
The facts of E. I. du Pont provide a good example of 
how an employer can involve employees in important 
workplace matters, such as 
plant safety, without running 
afoul of the Act.  The respondent there held 1-day safety 
conferences on a quarterly basis in which it sought safety 
suggestions and ideas from the employees and encouraged 
them to talk about their experiences with safety issues.  
Employees were free to make whatever safety suggestions 
they had.  The Board conclude
d that these ﬁsafety confer-
encesﬂ were permissible brainstorming sessions and de-
clared that ﬁ[n]othing in th
e Act prevents an employer 
from encouraging
 its employees to express their ideas and 
to become more aware of safe
ty problems in their work.ﬂ 
Id. at 897.  There was no ﬁdealingﬂ because the respondent 
did not structure the conference as a bilateral mechanism 
designed to make and respond to specific proposals.
6  II.  FACTUAL BACKGROUND
 A. The Record Evidence The Respondent correctly observes that the inquiry of 
whether an employee involvement group constitutes a 
statutory labor organization focuses on the evidence show-

ing what the organization actually does.  
Electromation, 
Inc., supra, 309 NLRB at 996.  ﬁThe Committee™s purpose 
 5 We have additionally observed that there is an issue as to whether a 
ﬁsuggestion boxﬂ procedure is an organization, committee, or plan 
within the meaning of Sec. 2(5) of the Act.  
E. I. du Pont
, supra, 311 
NLRB at 894 fn. 11. 
6 Similarly, in 
EFCO Corp., 327 NLRB 372 (1998), the Board found 
that the respondent did not ﬁdeal withﬂ the employee suggestion screen-
ing committee which therefore was not a labor organization.  This 
committee did not formulate proposals or present them to management.  

Rather, it reviewed suggestions ma
de by individual employees and 
forwarded the vast majority of them
 to management without providing 
any recommendations.  The Board c
oncluded that this committee func-
tioned essentially as a screening portion of an employee ﬁsuggestion 
boxﬂ program. 
The court of appeals identified another ﬁsafe harborﬂ in 
NLRB v. 
Peninsula General Hospital
, 36 F.3d 1262, 1273Œ1274 (4th Cir. 1994): 
an employer survey that is distributed not only to the members of the 

employee committee, but also to the employee population in general.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426is shown by what the organization is set up to do and by 
what it actually does.ﬂ 
Keeler Brass Co.
, 317 NLRB 1110, 
1113 (1995) (examining actual functions of the employee 

committee).  Approximately 200 meetings of the EOIC 
were videotaped by the Respondent, and made available 
for viewing to the Respondent™s work force.  The parties 
have entered 16 videotapes into the record, which show 10 

separate meetings of the EOIC.
7  Each videotape has been 
carefully reviewed in its entirety, as urged by the Respon-

dent in its exceptions.  Our evidentiary findings set forth 

below regarding what the EOIC actually does are based 
primarily on the videotapes.
8  We have also reviewed the 
testimony of those who directly participated in the EOIC:  

Rick Williams, an organizational development specialist 
for the Respondent who administered the EOIC; Sherene 
Aram, the sole EOIC member to testify; and Mac Booth, 
chief executive officer of the Respondent, who partici-
pated in several EOIC meetings, including the October 20, 

1993 videotaped meeting.  The relevant evidence is set 
forth below. B.  Factual Background 
In 1950, the Respondent established an employees™ 
committee, whose charter stated that its purpose was to 
ﬁprovide a medium of determining the will of the employ-
ees concerning their welfare and the welfare of the com-
pany; [and] to speak for employees on these matters in 
discussions with the management of the company.ﬂ
9  In 
                                                          
                                                           
7 The following 16 videotapes are in evidence: (1) August 1993 Po-
laroid quarterly business meeting; (2) August 13, 1993 EOIC introduc-
tory meeting with Polaroid™s chie
f executive officer, Israel MacAllister 
ﬁMacﬂ Booth; (3) September 15, 1993 
meeting regarding family and 
medical leave issues; (4) September 16, 1993 meeting regarding the 
Employee Stock Ownership Plan (ESOP); (5) September 16 meeting 
continued; (6) September 21, 1993 
meeting regarding the ESOP; (7) 
September 21 meeting continued, endi
ng with discussion of legal issues 
with the Respondent™s house counsel specializing in labor relations, 

Anne Leibowitz; (8) Se
ptember 22, 1993 meeting regarding ESOP; (9) 
October 5, 1993 meeting regarding ESOP; (10) October 20, 1993 meet-
ing regarding ESOP with Mac Booth;
 (11) October 20 meeting contin-
ued; (12) October 20 meeting c
ontinued; (13) November 23, 1993 
meeting regarding the Respondent™s te
rmination policy; (14) March 8, 
1994 meeting regarding medical bene
fits; (15) April 21, 1994 meeting 
regarding medical benefits; and (16)
 composite tape submitted by the 
General Counsel showing excerpts of
 various meetings.  Although most 
of the videotapes are fully audible, certain portions are inaudible or 
difficult to hear.  Some of the videot
apes show the complete duration of 
an EOIC meeting, while others show portions of a meeting. 
8 By contrast, in determining whether the ﬁpurposeﬂ element of Sec. 
2(5) has been shown, our dissenting colleague focuses primarily on 
what he claims the Respondent ﬁdesigned,ﬂ ﬁdesired,ﬂ and ﬁwant[ed]ﬂ 
the EOIC to do.  He appears to accord
 little, if any, weight to the exten-
sive evidence of what the EOIC actually
 does, i.e., the videotapes of the 
EOIC meetings. 
9 As the Respondent™s house counsel stated to the EOIC at their Sep-
tember 22, 1993 meeting, in explaining the proscriptions of Sec. 8(a)(2) 
of the Act: [Senator] Wagner was quite determin
ed that these quote sham labor 
unionsŠas he called themŠwere to be wiped off the face of the 

country, and for the most part he 
was pretty successful, [except for] a 
few quietly but passionately held examples, our own Employees™ 
Committee being one of them. 
May 1992, the Charging Party in this proceeding filed complaints with the U.S. Department of Labor, Office of 
Labor-Management Standards (OLMS), alleging that the 
employees™ committee violated certain provisions of the 
Labor-Management Reporting and Disclosure Act.
10  Fol-
lowing an administrative investigation by the OLMS, 
Chief Executive Officer Booth, by letter dated June 18, 

1992, to all company employees, announced his decision 
ﬁto dissolve the Employees™ Committee,ﬂ and to ﬁreassign 
its [the Employees™ Committee] roles and functions else-
where in the corporate structure, effective immediately.ﬂ
11  Booth further announced in the letter that the Respondent 

would convene an internal crit
ical process team (CPT) to 
design the new organization.  On December 2, 1992, the 

CPT issued its final recommendation to Booth to create 
the EOIC. 
1.  The Respondent establishes the EOIC  
Chief Executive Officer Booth announced the formation 
of the EOIC by letter dated January 28, 1993, to all of the 
Respondent™s approximately 8000 employees.  The Re-
spondent thereafter distributed applications at approxi-
mately eight locations and invited all employees to apply 
to become members of the EOIC.  The application pro-
vided that the EOIC members would serve staggered 3-, 4-

, or 5-year terms.  Approximately 150 employees applied.  
The Respondent interviewed the applicants, and selected 
30 employees to serve on the EOIC.  The Respondent pro-
vided the facilities for the EOIC and paid all its expenses.   
The first meeting and orientation of the EOIC took place 
on August 13, 1993.  The EOIC thereafter met for 2 days 
approximately every 2 weeks.  Each meeting was led and 
conducted by the Respondent™s organizational specialist, 
Rick Williams, who administ
ered the EOIC.  At each 
meeting, Williams was accompanied by additional man-
agement personnel, who made a presentation on the spe-

cific topic under consideration by the EOIC.  The record 
shows that the EOIC met regularly in approximately 62 
meetings from its creation in August 1993 through the end 
of 1994, and was scheduled thereafter to meet regularly 
and be an ongoing process. 
The videotape evidence estab
lishes that the EOIC ad-
dressed four main issues during the period at issue in the 

complaint: the type of medica
l insurance benefits available 
to employees; the disposition of millions of dollars of 
 10 29 U.S.C. § 401 et seq. 
11 The Respondent has not excepted to the judge™s finding that the 
employees™ committee constituted a labor organization within the 
meaning of Sec. 2(5) of the Act, and that the Respondent unlawfully 
dominated the employees™ committee in violation of Sec. 8(a)(2) and 
(1) of the Act. The Respondent has likewise not excepted to the judge™s 
findings that the employee advocates program for grievance adjust-
ment, established by the Respondent after the dissolution of the em-
ployees™ committee and composed of the 25 former employee-members 
of the employees™ committee, constituted a statutory labor organization 

and that the Respondent unlawfully
 dominated the employee advocates 
program.  The record shows that the Respondent has dissolved each of 
these organizations. 
 POLAROID CORP. 427funds from the Employee Stock Ownership Plan 
(ESOP);12 and the Respondent™s employment policies re-
specting termination, and time off for family and medical 

reasons.  Documentary evidence 
establishes that the EOIC 
additionally addressed topics such as the Respondent™s 
policy regarding vacation benefits and employee transfers 
within the Company.  
The EOIC process typically functioned as follows.  
First, EOIC members would ﬁthrow outﬂ ideas relating to 
the topic under consideration.  These would be written 

down by the management presenter and taped to a wall for 
display.  Second, the ideas would be discussed by the 
EOIC members and the Respondent™s management pre-
senter.  Finally, as EOIC Administrator Williams testified, 
a poll would be taken of the EOIC members by the man-
agement representative ﬁto see how many people agreed 
with [a] particular opinionﬂ and to determine the majority 
sentiment of the EOIC.  Thereafter, the Respondent™s rep-
resentative would return to the EOIC and announce the 
decision that had been made by the Respondent on the 
topic under consideration. 
2. The Respondent™s use of polling to determine 
the majority sentiment of the EOIC 
The Respondent™s practice of polling the EOIC is 
documented in the EOIC™s consideration of the medical 
benefits issue.  The videotape of the EOIC™s March 8, 
1994 meeting shows the Respondent™s manager presenting 
the Respondent™s proposed new medical plan.  The man-
ager stated to the EOIC that ﬁthis is what it will cost under 
our [Polaroid™s] recommendation,ﬂ and an overhead pro-

jector displayed on a wall the costs to the Respondent if 
different percentages of the employee population enrolled 
in health maintenance organizations (HMO).  A group 
discussion ensued and, inter al
ia, the manager stated that 
the Respondent would offer a monetary award to employ-
ees enrolled in an HMO.
13  The record evidence concern-
ing medical benefits next chronologically shows a docu-

ment entitled ﬁEOICŠMarch 23, 1994 Polling Results.ﬂ  

It states that the ﬁpolling is 
in answer to summary of rec-
ommendations, part of the plan manager 3/23/94 presenta-
tion, with some expansion.ﬂ  The poll records a ﬁyesﬂ or 
ﬁnoﬂ vote of the EOIC members in 23 separate categories 
of specific medical benefits under consideration. 
The Respondent™s use of the polling technique to deter-mine the majority sentiment of the EOIC is further docu-

mented in the videotape of the EOIC™s November 23, 
1993 meeting considering a draft proposal of the Respon-
                                                          
 12 The ESOP had originally been financed, in part, by a 5-percent re-
duction in pay for all employees as we
ll as a further reduction in 401(k) 
benefits.  As the loan that financed 
the ESOP was to be paid off in the 
near future, the EOIC addressed how the Respondent should use what 
was described as potentially millions of dollars of surplus ESOP 
money, in the context of the empl
oyee pay and benefit reductions that 
had occurred. 
13 One EOIC member remarked, ﬁWhen would you give it to us?ﬂ 
The manager responded, ﬁWhen would you like to get it?ﬂ 
dent™s termination policy.  The Respondent™s management 
presenter displayed by an overhead projector on a screen 
the Respondent™s proposed policy.  A wide-ranging group 
discussion ensued regarding whether sexual harassment 
should be included in the policy,
 catalyzed in particular by 
one member expressing his view that it should not be in-
cluded.  The management presenter stated his view that 

sexual harassment should be included in the policy.  EOIC 
Administrator Williams then asked the management pre-
senter, ﬁDo you want to get a sense of where people are on 
this?
ﬂ (Emphasis added.)  Williams stated to the presenter 
that ﬁwhat we do is go around [the room and] say it™s OK, 
or pass, or make a comment.
ﬂ An EOIC member remarked 
they could ﬁdo a show of hands, if you want to do it 

faster,ﬂ followed by laughter from the group.  Thereafter, 
the first member at the table stated that sexual harassment 
should be included in the policy, the next member agreed, 
and the third member agreed 
with the previous member.  
The next few members expressed an opinion or made a 
comment, confirming that a certain discussed change in 
the policy language would occur, to which the manage-
ment presenter said, ﬁYes, I™m doing that.ﬂ  The remaining 
eight members either stated ﬁdittoﬂ or nodded their heads 
in agreement.  The last memb
er to speak is the one who 
earlier had expressed his view that sexual harassment 
should not be included in the policy.  He stated that, after 
listening to the views of the other members, he now agreed 
that sexual harassment should be included in the policy. 
The videotape evidence of th
e EOIC meetings consider-
ing the ESOP issue further documents that the Respon-

dent™s management represen
tatives frequently sought to 
ascertain the position of the majority of the EOIC.  At the 
September 16, 1993 meeting regarding the ESOP, Man-
agement Presenter Doug Mitchell presented five questions 
that had been discussed wi
th Chief Executive Officer 
Booth at the previous EOIC meeting regarding the ESOP.  
Management Presenter Mitchell sought to ﬂtouch baseﬂ 
with what he considered a ﬁreflectionﬂ of the group™s 
views at the previous meeting with Booth.  Mitchell stated 
that at the earlier meeting 
he had ﬁheard frequentlyﬂ the 
phrase ﬁthat it [the ESOP money] would be given back in 
one form or another,ﬂ but that he was less clear about other 
things, such as was there ﬁan expectation that 5 percent 
seniority reduction would come back?ﬂ  Mitchell asked the 
group, ﬁDoes anyone disagree with that?ﬂ  A member re-
sponded: ﬁI felt the tenor in the room was a little bit 
stronger than that.ﬂ Mitchell again asked the group, ﬁThis 

is too soft a statement? I think we have to vote.ﬂ  EOIC 
Administrator Williams added, ﬁWe can poll [the EOIC].ﬂ  
Following further group discussion, Mitchell again sought 
to summarize the group view: 
I™m not going to say it represents anyone™s views.  It 

reflects what I heard.  . . . There were other things said 
that are not up there.  Rather than try to get the totality 
of it, I sort of summarized it. . . .  It™s key to get your 
sense of how you react.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428Mitchell conducted votes as to whether his current articu-
lation of the five questions originally addressed in the pre-
vious meeting was ﬁa fair reflectionﬂ or ﬁa broadly 
acknowledged viewﬂ of the EOIC.  He added: ﬁMy take 
away [from the last meeting] was this was the sense of the 
group. 
Does this capture the sense of the group?
  It™s not to say that there weren™t other views expressed, but it cap-
tures the sense of the group.ﬂ  (Emphasis added.)  Mitchell 
persisted that he needed ﬁsome measure of how people 
feelﬂ and further ﬁyou can al
ways keep stirring the pot 
forever and ever. . . . I™m trying to find a way to put a stake 
in the ground and say all right, we™ve got something, and 
then we move on to the next issue.ﬂ  
3.  The Respondent exhorts the EOIC to narrow 
its position 
At the September 21, 1993 meeting on the ESOP issue, 
Management Presenter Mitchell emphasized that 30 indi-

vidual solutions (from the 30 members) to the ESOP ques-

tion was not acceptable.  Mitchell stated: 
We™re aiming for a as group statement, directed by 

[chief executive officer] Mac [Booth]™s charge, there 
will be a few alternatives that will be acceptable.  
That doesn™t mean 30.  It doesn™t mean 60.  It means 
some number probably less than double digits, but 
there will be a few alternativ
es.  That™s our charge.  
We need to figure out the me
chanism to find the few. 
. . . The mechanism is the cr
iteria we work on, that 
then says some ideas get floated, some don™t, but we 
do it in a groupŠin a public sharing way, as opposed 
to individually. 
An EOIC member asked, ﬁIf 
we have 30 ideas to discuss 
with Mac, that™s fine? . . . It doesn™t have to be 5 ideasŠif 

we have 30 ideas that™s fine. Is that wrong?ﬂ  Mitchell 
responded: 
I would expect 5 or 6 alternatives, not 30, that would 
be viewed as essentially acceptable broadly by all 30 
people in the EOIC, not by vote, not by consensus.  
But not 30, 5 or 6. . . . More than that would be or-
ganizationally dysfunctional. 
EOIC Administrator Williams likewise stated to the group 
at the September 21, 1993 meeting:  
If I were the decisionmaker, the fewer, the more criti-

cal the criteria, the fewer the recommendations, the 
better off I would be.  That doesn™t limit you.  That™s 
just what I™d like.  Is that clear? 
At the September 21, 1993 meeting, the Respondent 
also emphasized that the EOIC
 was to create ﬁcriteriaﬂ by which to narrow down solutions ﬁto a few alternatives.ﬂ 
Mitchell stated at the September 21 meeting: 
The process of arriving at criteria that we can use, to-
gether, I would argue, is a very important step in get-
ting that solution.  Otherwise, it becomes an unwork-
able process. . . .  It doesn™t give you a means by which 
we can look at relative strength or weaknesses of solu-
tions. . . .  The value of criteria . . . is to see whether or 
not you share valuesŠwhether or not there is in fact 
some joiningŠnot eliminating ideasŠbut some join-

ingŠthat™s really the point of this whole thing. 
Indeed, the EOIC engaged in vigorous debate at the Sep-

tember 21, 1993 meeting over whether or not to combine 
the 31 criteria into a smaller number.  The vote was 16 
votes to do so and 6 votes against.  Contrary to the Re-
spondent™s exceptions, EOIC Administrator Williams and 
Management Presenter Mitchell persistently exhorted the 
EOIC to formulate limited criteria to evaluate limited solu-
tions, as we have set forth in the margin.
14  The record evidence does not support the Respondent™s contention 
that the judge cited the statements of Williams and 
Mitchell from these meetings out 
of context.  Rather, these 
statements were made with such frequency that their im-
port is clear in any context.  
III
.  THE ISSUES PRESENTED
 The Respondent does not dispute that the EOIC is em-
ployer dominated.  As the judge found: 
                                                          
 14 Mitchell stated at the September 16, 1993 meeting:   
The choices for solutions must meet some standards or criteria.  Let™s 
develop the characteristics of acceptable solutions using these charac-
teristics.  Using these characteristics, we will begin to review alterna-
tives. . . . [We had] a strong encouragement from the [Sept. 2 session] 
with Mac [Booth] that we figure out what is the basis by which we 
judge all of these alternatives which we™ll have and that will be the 
screen with which we will narrow down the broad range to some few 
alternatives. 
EOIC administrator Williams stated at the Sept. 21, 1993 meeting:  
You have essentially two 
opportunities to impact on the final decision.  
One is by giving some indication of what you think are the critical cri-
teria, or rank, order. . . .  One way to influence is criteria.  Another 
way is particular recommendations.  With the criteriaŠyou can say all 

30 of them and say good luck, we hope you make a good decision OR 
[emphasized] you can have more discussion, narrow it down, priori-
tize, and so on essentially you get more power that way.  The fewer 
you have the more power. That doesn™t mean you have to leave any-
thing off the list.   
Williams added:   
What Doug [Mitchell] is saying isŠeach individual is here to make a 

recommendation. . . . That™s accurate. . . . Doug is saying any recom-
mendation is going to get evaluated according to the criteria.  So you 
can put anything forward you want, it™s going to get evaluated accord-
ing to the criteria.  The other trend which we are hoping will happen, 
and with most groups it does happen, the more discussion you have 
amongst yourselves,
 the fewer the alternatives there tends to be.  No-
body is saying it has to be. . . . What happens by group discussion, it 
gets narrowed down to 2 or 3 options that seem to fit the most people. 
Naturally, if I were the decisionmaker, I would prefer to have a few 
options, rather than a million of them.   
Mitchell stated respectively at the meetings held on September 21 
and 22, 1993: 
You use the criteria as a cross-ta
lk vehicle, not consensus, but 
the more you talk about it, there will be some common denomina-
tors that will evolve out of this discussion, is that all right.  We 
will find the denominators of acceptable solutions.   
I may choose . . . to look for some common themes [among 
the criteria], as it will help me 
to work through these things, as 
opposed to literally coming out with 30 different solutions. 
 POLAROID CORP. 429The Company does not dispute that management 
dominates, interferes with the formation and admini-
stration of, and contributes financial and or other sup-
port to [the] EOIC.  The Company organized EOIC, 
and determined the number of members and their 
manner of selection.  The Company sets the agenda 
for EOIC, and managerial personnel conduct and lead 

its discussions.  The Company sets the rules for its 
proceedings, or decides how such rules shall be set, 
e.g., by vote.  The Company 
provides the facilities for 
EOIC, and pays its expenses.  EOIC exists at the 

Company™s sufferance.   
 The Respondent has not excepted to these findings. The 
record thus establishes that the EOIC is an organization 
ﬁthat is the creation of management, whose structure and 
function are essentially determined by management . . . 
and whose continued existence depends on the fiat of 
management.ﬂ  
Electromation, Inc.
, supra, 309 NLRB at 
995.15  Our analysis in this 
proceeding is accordingly lim-
ited to whether the EOIC constitutes a labor organization 
under Section 2(5) of the Act. 
There is no dispute that employees participate in the 
EOIC.  The Respondent invited all of its employees to 

apply to become members of the EOIC, and 30 employees 
were ultimately selected to serve on the EOIC.  The Re-
spondent likewise does not dispute that the EOIC ad-

dresses statutory conditions of work.  In its brief in support 
of exceptions, the Respondent concedes that the EOIC 
addresses topics which include terms and conditions of 
employment as set forth in Section 2(5) of the Act.  As the 
Respondent™s house counsel told the EOIC at their meet-
ing held on September 22, 1993, ﬁOf course you™re going 
to talk about terms and conditions of employment.  That™s 
what you™ve been established to do.ﬂ 
The Respondent, despite these concessions, asserts in its 
exceptions that the EOIC is not a labor organization for 

two principal reasons.  First, the EOIC does not ﬁdeal 

withﬂ the Respondent within the meaning of Section 2(5) 
of the Act.  Rather, the Respondent maintains that the 
EOIC was a unilateral mechanism limited to brainstorming 
or information sharing that falls within the safe havens 
articulated in 
E. I. du Pont
 set forth above.  Also, the 
EOIC does not make group proposals, but is a forum lim-
ited to ascertaining views of individual members of the 
EOIC, and hence cannot satisfy the ﬁdealing withﬂ crite-
rion.  Second, the Respondent contends that the EOIC 
does not represent other employees, which, the Respon-
dent submits, is a necessary element for finding an em-
ployee group to be a statutory labor organization. 
                                                          
                                                           
15 As the Respondent™s house counsel told the EOIC at their meeting 
held on September 22, 1993, ﬁThe Comp
any is paying for it, this is for 
[chief executive officer] Mac [Booth] as the customer, so we are clearly 
dominating in the legal sense.  
That is, Polaroid Company is in 
charge.ﬂ
 (Emphasis added.)
 IV. DISCUSSION
 A. The EOIC Meets the Statutory Criterion of Dealing 
with the Respondent   
We agree with the judge™s finding that the EOIC consti-
tutes a statutory labor organization within Section 2(5) of 
the Act because it exists, in whole or in part, for the pur-
pose of dealing with
 employers concerning grievances, 
labor disputes, wages, rates of pay, hours of employment, 
or conditions of work.  Contrary to the Respondent™s ex-
ceptions and our dissenting colleague™s contention, the 

record evidence establishes th
at the EOIC was not limited 
to a unilateral mechanism of brainstorming, information 
sharing, suggestion box, or survey of the employee popu-
lation, by which the Responde
nt gained knowledge regard-
ing its employees™ preferences
.  Nor was the EOIC simply 
a mechanism by which the Respondent communicated 
information to its employees, or equipped selected em-
ployees to answer questions regarding existing policies or 
programs.   The evidence esta
blishes that the EOIC func-
tioned, on an ongoing basis, as a bilateral mechanism in 

which that group of employees effectively made proposals 
to management, and management responded to these pro-
posals by acceptance or rejection by word or deed.  
E. I. 
du Pont, supra, 311 NLRB at 894.  See 
Webcor Packag-ing
, supra, 118 F.3d 1122 (ﬁdealing withﬂ element satis-
fied by ongoing continuous bilateral interaction between 
employer and committee).  Thus, even if, as the dissent 
contends, one of the purposes of the EOIC was informa-
tion sharing, we find, for all the reasons set forth infra, that 
that was not the only purpose and that another, substantial 
purpose of the EOIC was to deal with the Respondent 
concerning conditions of employment. 
The Proposals made by the EOIC 
The record evidence does not support the Respondent™s 
contention that the EOIC presented only proposals of its 
individual members, rather than group proposals.  Rather, 
the record evidence clearly shows that the Respondent 
would often poll the group to determine majority senti-
ment on the particular issue under consideration.  We have 
set forth above the Respondent™s 
use of this technique with 
respect to EOIC consideration of the Respondent™s medi-
cal benefits, termination policy, and ESOP disposition.  In 
our view, the Respondent™s practice of polling the group to 
ascertain the majority position of the EOIC, is tantamount 

to the group itself voting and presenting the majority view 
as its group proposal.
16 The Respondent has presented no satisfactory explana-
tion which reconciles its polling and recordation of EOIC 

group sentiment in order ﬁto get a sense of where people 
are,ﬂ with its contradictory assertion in its exceptions that 
the EOIC was a forum limited to ascertaining views of 
 16 The Respondent™s internal polling of the EOIC must be distin-
guished from the ﬁsafe harborﬂ of an
 employer poll or survey that is 
distributed to the employee population generally.  See fn. 5, supra.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430individual employees.  On the contrary, the testimony of 
the Respondent™s own chief executive officer confirms 
that the Respondent polled the EOIC to determine ﬁtheir 
position on an issue.ﬂ  As Booth testified at length: 
 Q. When you attended the meetings and you solic-
ited individual views, did you try to compile those 
views somehow.   
A. After listening to everyone™s individual views, 
and they all . . . there was some commonality between 

some of the people.  And we might have put them in 
some sort of order. . . . I think at times we might have 
said well, how many of you think we ought to give 
the 5 percent [ESOP money] back now. And raise 
your hands.  And somebody would raise their hands 

and things like that.  IŠI do remember some process 
like that. 
Q. But you did that because you wanted to see 
whether there were any common themes.  Isn™t that 

true? 
A. Well I think when you
™re in a process where 
everybody is talking andŠand free-wheeling discus-

sion, that™s sometimes helpful to me to get a flavor if 
there™s any common thoughts . . . . [W]e asked at 
times, how many of you people think the same as 
Charlie here? or Sam here?  And raise your hand.  
That would be the kind of poll we would take.  Or we 
took . . . . It was helpful to me toŠbecause it gave me 
a flavorŠwell, seeŠin those processes ofŠat times 
you might be saying, gee, that™s a good idea. And then 
later someone is saying, gee that™s a good idea.  And I 
never knew that idea was better than the one before.  
So the only way to close on that was to ask if, do you 
think this is a better idea than that.  And to raise your 
hands if you did. 
 Q. [Y]ou were trying to spot trends and clusters of 
ideas. That™s what you were trying to do?  Correct? 
A. At that moment and time, yes.   
Q. And you were trying to spot cross trends and 
clusters of ideas because you were trying to see whether there were anyŠthere were any common 
threads in what the employ
ees believed. Isn™t that 
true? 
A. They can go all over the place.  And I try to 
find out, is there anything that many of them agree or 
disagree on.   
Q. And that would be of more value to you, 
wouldn™t it, if there were some certain things that a 

group could agree on? 
A. I did that as a leader for the cub scouts. I mean 
thatŠthat™s the way I operate.  That™s the way I deal 

with groups like that. 
Q. And why do you do it. 
A. To try to see ifŠif at that moment and time, 
there™sŠthat™s their position on an issue.
    Our finding that the EOIC made group, not individual 
proposals, is further supported by the evidence discussed 
above that the Respondent™s officials consistently encour-
aged the EOIC to narrow its position to a limited number 
of alternatives.  For example, Management Presenter 
Mitchell told the EOIC that
 30 individual solutions (from 
the 30 EOIC members) to the ESOP question would be 

ﬁorganizationally dysfunctional.ﬂ  Instead, Mitchell ﬁex-
pect[ed] 5 or 6 alternatives . . . that would be viewed as 
essentially acceptable broadly by all 30 people in the 
EOIC.ﬂ  Similarly, EOIC Administrator Williams stated at 
an EOIC meeting that he is was ﬁhopingﬂ that as a result of 
ﬁgroup discussionﬂ the number of options would be nar-
rowed to ﬁ2 or 3ﬂ that ﬁsee
m to fit the most people.ﬂ  
We have carefully reviewed the record as a whole, in-
cluding painstaking review of the videotape evidence, and 

we find that substantial evidence establishes that the Re-
spondent operated the EOIC as a group, consistently 
polled or otherwise questioned the group to determine the 
majority view of the group, which effectively constituted 
the proposal of the EOIC, to which the Respondent there-

after responded by word or deed. 
The Respondent™s contention that the EOIC process did 
not effectively result in a group proposal is premised on 
two flawed analytical propositions.  First, the Respondent suggests that a group proposal can only be achieved by 
unanimity.  Groups can and do make proposals based on 

majority, rather than unanimous, view, however.  And the 
record evidence establishes th
at, while directly engaged 
with the EOIC, the Respondent™s management officials 
were consistently focused on determining that majority 
view.  While the Respondent is correct that it did not re-
quire unanimous consensus, 
unanimity is not a require-
ment for a group proposal.
17  The record evidence indeed 
establishes that the EOIC members understood that the 
majority view of the EOIC was tantamount to the ﬁsense 
of the EOIC.ﬂ  The videotape of the September 21, 1993 
meeting shows EOIC member 
Sherene Aram objecting to 
Management Presenter Mitchell™s consistent search for the 
ﬁsenseﬂ of the EOIC.  Aram st
ated to Mitchell:  ﬁPlease 
don™t use the word sense of the EOIC, because we™re not a 
consensus group. If you™re going to say that, use the word 
majority opinion of the EOIC.ﬂ 
Second, the Respondent asserts in its brief that its con-
sistent use of polling, and the gauging of the majority 

view, did not convert individual views into group views
.  As Aram testified: 
 Q. In one of the early meetings, you mention that 
you weren™t supposed to reach consensus. Correct? 
A. Yep. Q. And that employees should, if they want to, say 
that it™s a majority opinion of the EOIC. 
                                                          
 17 Indeed, consensus is defined as 
both ﬁunanimityﬂ as well as ﬁthe 
judgment arrived at by most of those concerned.ﬂ  Webster™s Third 
New International Dictionary (1981). 
 POLAROID CORP. 431A. Yeah. Q. And, in fact, at times during the meetings, was 
it said that, well this is the majority of how people 
feel. A. I think it was a majority of the individuals felt 
this
 way. 
 We reject that assertion.  In our view, polling individual 
viewpoints, or otherwise ascertaining the majority view, 
inherently constitutes a compilation of the collective 

ﬁsense of where people are.ﬂ  Simply stated, polling 
gauges group opinion.  Indeed, that the EOIC process can-
not reasonably be characterized as effectively producing 
other than group proposals was well stated by Chief Ex-
ecutive Officer Booth at the October 20, 1993 EOIC meet-
ing: 
I get so frustrated.  Maybe . . . we shouldn™t even 

work . . . these specific issues with this groupŠ
because then I don™t know how to do it as an individ-
ual thing
. [Emphasis added.] 
In assessing the substantiality of the evidence support-
ing our conclusion, we have abided by the Supreme 
Court™s instruction to take into account whatever in the 
record fairly detracts from its weight.  
Universal Camera 
Corp. v. NLRB
, 340 U.S. 474, 488 (1951).  We have thus 
carefully reviewed the videotape of the April 21, 1994 

EOIC meeting concerning medical benefits, which shows 
five EOIC members presenting their individual ﬁrecom-
mendationﬂ regarding medical plans.  However, this fol-
lowed meetings with extensive group discussion, and the 
Respondent™s recorded detailed poll of the EOIC as to 

medical benefits.
18  We accordingly do not find that the 
presentations made on April 21, 1994, materially altered 

the Respondent™s process of ascertaining the majority view 
of the EOIC.  We have also considered the videotape of 
the October 20, 1993 meeting, which shows 15 individual 
EOIC members separately presenting their proposals as to 
how the Respondent should distribute the ESOP funds.
19  These individual presentations
 were prefaced, however, by 
Sherene Aram explaining to
 Chief Executive Officer 
Booth that the proposals fall into three basic categories.  
Many presenters indicated which of the three categories 
they adhered to.  Chief Executive Officer Booth and Vice 
President Leblanc on occasion ﬁtested where the group isﬂ 
on a particular point.
20  Following Booth™s departure, the 
                                                          
                                                           
18 Indeed, we note that even during the presentations on April 21, 
1994, the management presenter responde
d at one point by stating, ﬁIf 
that™s a common concern, there are ways we can smooth that out.ﬂ  
Aram testified that the presentations took approximately 10 hours.   
19 The Respondent has specifically re
quested that the Board ﬁreview 
th[ese] videotapes independently, because the evidence shows the pres-
entation of individual views.ﬂ 
20 Leblanc stated:  Mac made an assertion about wher
e the group is . . . about the 
finances. I think we should just test that. 
Booth: That a portionŠ30 millionŠshould not be included? 
EOIC member: Many of us have expressed that.   
EOIC conducted a group critique in which many members 
protested that not all members had an opportunity to make 
an individual presentation.  The meeting ended with EOIC 
Administrator Williams stating, ﬁI regret that there was not 
an opportunity for everyone to express their opinion. . . .  
In the future, everyone will have an opportunity to express 
[his or her] view.ﬂ  We have
 carefully searched the record, 
however, and we find no evidence of any subsequent 
EOIC meeting when each EOIC
 member made an indi-
vidual presentation.  The presentations on October 20, 
1993, occurred after numerous meetings at which Chief 
Executive Officer Booth and Management Presenter 
Mitchell sought to ascertain the ﬁsenseﬂ of the EOIC on 
specific ESOP issues, as we have set forth above, such as 
whether the ﬁ5 percent seniority reduction would come 
back.ﬂ  In sum, having carefully evaluated the entire record, we 
find that the weight of the evidence does not support the 

Respondent™s contention that the EOIC members simply 
expressed their individual views on the topic under discus-
sion.
21  Substantial evidence supports the conclusion that 
the actual practice of the EOIC
 was to ascertain the major-
ity view of the EOIC, and th
at the EOIC thereby effec-tively made group proposals to management. 
B. The EOIC is a Bilateral Mechanism 
The record further establishes that the Respondent™s 
management responded to EOIC proposals by acceptance 

or rejection by word or deed
, and therefore that the ele-
ment of ﬁdealing withﬂ is satisfied.  
E. I. du Pont, supra at 894.  Chief Executive Officer Booth specifically stated to 
the EOIC at the end of the October 20, 1993 meeting that 
he would ﬁcome back to this group and discuss solutions 
with you . . . . This is what I propose.ﬂ  EOIC Administra-
tor Williams confirmed that the actual practice of the 
EOIC was for the decisionmaker 
to return to the EOIC and 
announce the decision that had been made.  Williams testi-
fied:  Q. And then with Mr. Booth, whoever the deci-
sionmaker was, he would go back, take this input and 
probably come back at another meeting. Correct?  
A. Right. And tell what his decision was. 
 The judge accurately summar
ized the operation of the EOIC as a bilateral mechanism with respect to medical 
benefits.  The judge found:  
 21 Nor is the individual nature of the EOIC process established by 
written submissions of recommendations made by someŠbut not allŠ
members on only two topics: ESOP and medical benefits.  EOIC Ad-
ministrator Williams specifically testified that the usual practice was 
for members to give their reco
mmendation orally, and only ﬁsome-
timesﬂ by a written submission.  
Williams testified with respect to 
proposals, ﬁThey usually do orally.  Sometimes they will support that 
with a written document.ﬂ  We cannot
 assign controlling evidentiary 
weight to something that was not the standard method of EOIC opera-
tion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432EOIC proceedings with regard to health care coverage 
were particularly illustrative and significant of 
EOIC™s function.  The Company made proposals and 
EOIC members expressed agreement or made counter 
proposals (labeled as responses).  The Company de-
termined member sentiment, and urged members to 
reach collective positions
.  Management and EOIC 
discussed and sometimes modified their views in light 
of their respective arguments.  After this procedure 
was completed, [chief executive officer] Booth an-
nounced the Company™s decision on the matter at is-
sue. In internal publications to its work force, the Respondent 

repeatedly emphasized the significant input and influence 
of the EOIC on the decisions that were made by manage-

ment. 
The record does not support the Respondent™s conten-
tion that the EOIC operated si
mply as a unilateral mecha-
nism in which the group brainstormed a host of ideas, or 
shared information, from which the Respondent might 
glean some ideas, and might adopt some of them.  It is true 

that the EOIC process commen
ced with what fairly may 
be characterized as a brainsto
rming or information sharing 
period.  However, the EOIC process went far beyond this 

initial phase.  Thereafter, the 
EOIC effectively made group 
proposals, and were urged on by EOIC Administrator Wil-

liams and the management presenters to refine and narrow 

their position in order to obtain the sense of the EOIC.  
The record further confirms that the Respondent pledged 
to respond to these proposals and in fact did so.  The Re-
spondent™s ﬁconsideration of and action uponﬂ the propos-
als of the EOIC constitute ﬁd
ealing withﬂ within the mean-
ing of Section 2(5) of the Act.  
Keeler Brass Co.
, supra, 317 NLRB at 1113, quoting 
NLRB v. Cabot Carbon Co.
, supra, 360 U.S. at 213Œ214.
22 Nor can we agree with the Respondent™s assertion that 
the EOIC is tantamount to a permissible ﬁsuggestion boxﬂ 
procedure.  Such a procedureŠwhich typically permits 
any employee to submit to management a proposal for 
considerationŠcannot be c
onstrued as infringing em-
ployee free choice in selecting a representative to make 
proposals, because all employees remain free to partici-
pate.  In the instant case, how
ever, it is clear that only em-
ployees who are selected by the Respondent are permitted 
to participate in the EOIC process. 
Based on our review of all th
e record evidence, we are compelled to conclude that the EOIC was operated so as 

ﬁto create in employees th
e impression that their dis-
agreements with management had been resolved 
bilater-
                                                          
                                                           
22 Compare: 
E. I. du Pont
, supra, 311 NLRB at 897 (respondent at 
lawful safety conferences sought onl
y suggestions and ideas from em-
ployee participants and did not engage
 in subsequent extensive refine-
ment, proposals, and responses). 
ally
.ﬂ (Emphasis in original.) 
Electromation, Inc.
, supra, 
309 NLRB at 998.
23 C.  The EOIC Acted in a Representational Capacity 
The record further supports the judge™s finding that the 
EOIC acted in a representation
al capacity, contrary to the 
Respondent™s exceptions.  As discussed below, we find 
that the Respondent encour
aged the EOIC members to 
communicate with other employees about issues under 
consideration by the EOIC and to report back to the EOIC 
on the sentiments of these em
ployees.  It is well estab-
lished that such ﬁback and forthﬂ conduct between em-
ployees and members of 
an employee committee evi-
dences a representational purpose.
24  Electromation, Inc.
, supra, 309 NLRB at 997. 
The videotape of the October 20, 1993 meeting shows 
that the Respondent™s chief 
executive officer, Mac Booth, 
emphasized to the EOIC me
mbers the importance of ob-
taining the ﬁthoughtsﬂ or the ﬁflavorﬂ of the Polaroid work 
force.  Booth stated: ﬁI wonder what some of the other 
thoughts would be out there . . . How to communicate 
whatever we do?  How reflective a group like thisŠhow 

representative of thoughts a group like this is versus the 
rest of the company?ﬂ  When 
one EOIC member stated he 
felt they differed from other employees because of the 
extensive education they received about the ESOP, Booth 
responded: ﬁThat doesn™t mean you can™t help educate the 
rest, somehow.ﬂ Booth continued: 
If we keep using this group as a group to help in this 
. . . how are we collectively going to make sure we™re 
getting all the right flavor? . . . All you folks work 
with other people.  Sit down to have coffee with them.  
You absorb . . . from these di
scussions. . . . Is this re-
flective of what you think you hear? 
Booth continued to stress the need to consider the senti-
ments of the Respondent™s other 8000 employees: ﬁI can 
relate to what you folks [the EOIC] talked about this 
morning . . . . [We could] reach the point easily where we 
could agree. What I™m worried about is the other 8,000 
employees, how they™re going to feel, how to communi-
cate it so that we do it well.ﬂ 
This emphasis placed on the need for input from other 
employees elicited the following response from an EOIC 

member: 
Just the fact that I™ve been involved in this group and 
learned what I learned.  I go back and talk to the peo-
ple I work with.  I™ve seen the shift in . . . attitudes 
about what we™re doing hereŠwhat this ESOP isŠ
I™ve seen that shift.  They start thinking we can™t just 
 23 We do not adopt, however, the judge™s finding that the EOIC pro-
cess contained an element of coercion. 
24 The record, however, does not appear to support the judge™s find-
ing that the Respondent repeatedly indicated to employees that they 
should convey their views to the EOIC members.  Rather, as discussed 
infra, the record shows that the Respondent stressed to the EOIC mem-
bers that they should obtain the opinions of their fellow employees. 
 POLAROID CORP. 433do this or that, because of the information I brought 
back.  There™s 30 people hereŠthey all bring that in-
formation back-they all talk about it.  I think that will 
happen through[out] the corporation. 
Booth [addressing the group]:  
You didn™t hear 
that, did you?
 [group laughter] 
I™m just kidding.
 The EOIC member continued:  I mean I absorb 
from what they [the employees] say.  I bring that here.  
I think everyone else does too, and it works the other 
way too.  [Emphasis added.] 
 Another EOIC member subsequently stated with great 
sincerity to Booth, ﬁI™ll take [you] up on your offer . . . I™ll 
explain it to the rest of the employees . . . because I feel 
they need to have it explained to them . . . [ESOP] neutral-
ity is a serious problem.ﬂ 
At one point in the October 20, 1993 meeting, Booth 
asked the EOIC for the views of their fellow employees 

with respect to cutbacks management was considering.  
Booth stated to the EOIC, ﬁWhat I want to do is go around 
the room . . . [state the] things that you™re hearing that 
we™re [management] doing or thinking about as it relates 
to 1994.ﬂ One EOIC member objected that ﬁI do not be-
lieve we can do this lawfullyﬂ in light of the instructions 
given to the EOIC by house counsel Anne Leibowitz.
25  EOIC Administrator Williams advised Booth that ﬁAnne 
[Leibowitz] has talked to themﬂ about the issue of repre-

sentational capacity. Booth responded, ﬁ
Who let her?
ﬂ followed by group laughter.  Williams further advised 
Booth that ﬁthis comes right up to the line, no question 

about that
, my advice is, this is what I have heard.ﬂ  An-
other EOIC member declared, ﬁLast time, you were here, 

you [Booth] asked three or four times, ‚Did other folks 
hear that?™ﬂ  Following this discussion, the EOIC members 
in order sitting around the table answered the question 
posed by Booth.  Thus, the videotape of this meeting 
documents that Booth encouraged the EOIC members to 
tell him what other employees were expressing and the 
EOIC members did so. 
The videotape of the September 16, 1993 EOIC meeting 
further documents the intended interaction between EOIC 
members and other employees.  Presenter Doug Mitchell, 
the Respondent™s management expert who led the discus-
sions on the ESOP asked how many EOIC members un-

derstood all the information that had been presented.  
Mitchell asked:  ﬁIf you were
 going to have a conversation 
tomorrow with three or four people that you work with, 
about what you learned today, do you have enough infor-
mation to do that?ﬂ  Numerous members responded by 
describing their ability to explain the ESOP issue to fellow 

employees.  One member stated:  
 This package of [agenda slides distributed by 
Mitchell] allows me to go out and talk to the people I 
                                                          
  one.ﬂ                                                           
25 That EOIC member stated, ﬁWhen 
I looked at the stuff Anne gave 
us as caselaw, I am extremely worried about stepping over a bound.ﬂ  
work with, reasonably intelligently, so they and I can 
both understand it . . . If everyone had this informa-
tion in front of them, [there would be] a lot less ap-
prehension about the ESOP.[26]   Management presenter Mitchell summed up by stating that 

about one-third of the EOIC members ﬁfeel comfortable 
that you can go have a conversation.ﬂ  Mitchell further 
expressed his concern to ﬁstart scoping out what the 
educational plan might be. . . . How do we take all this 
stuff and put it into a form that all 8,000 people can grasp? 
. . . It™s a serious dilemma. . . . I don™t know how to do 
that.  I need help on that
The testimony of Sherene 
Aram, the only EOIC mem-
ber to testify at the hearing, confirms the representational 

role of EOIC members.  She testified:  
Q. [D]id you ever approach an employeeŠand 
discuss with them, what the EOIC had been discuss-
ing? 
A. Yes. Q. And how many times did that happen, if you 
can recall? 
A. Reasonably regularly.  I mean, IŠI work in a 
work group and I™m gone two days out of the week.  

People know I™m gone and they ask me what hap-
pened.[27]  . . . .  Q. And when they expressed to you their concern, 
isn™t that becauseŠdid they tell you that these are 

things that will affect them, that are being discussed in 
the EOIC. 
A. No one™s ever said that to me.  
But ifŠyou™re 
talking about a benefit, it™s obvious that it will
 affect 
all employees. 
[Emphasis added.]
  The record evidence thus establishes that employees 
ﬁobviouslyﬂ understood that the EOIC was addressing 
with management important employee benefitsŠsuch as 
the type of medical insurance offered and the distribution 
of millions of dollars of surplus ESOP moneyŠthat would 
affect all employees.  The re
cord also shows that EOIC 
members would speak ﬁreasonably regularlyﬂŠas Aram 

testifiedŠto other employees concerned about the EOIC™s 
conduct regarding critical em
ployee benefits, and would 
ﬁabsorb from what they [the 
employees] sayﬂ and ﬁbring 
 26 Other responses by EOIC members included: 
I understand a lot of the information . . . To explain it to 
someone else . . . that™s a problem
 . . . I™ll only talk about it to 
other people when I™m sure [about it]
 . . . .I won™t try to fake it. 
I™m sure I haven™t learned enough 
in one morning . . . to say 
that I could be an expert out in
 the field and explain all these numbers to fellow workers. 
I™m very comfortable with what I™ve learned this morning, 
and taking some of the informati
on back if I was asked about it. 
27 The EOIC typically meets for 2 days approximately every 2 
weeks.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434that information back,ﬂ as the EOIC member explicitly 
stated to Booth at the October 20, 1993 meeting. 
Indeed, the videotapes docum
ent the EOIC members re-
ferring to and considering the views of coworkers.  For 
example, the videotape of the March 21, 1994 EOIC meet-
ing regarding medical benefits shows Sherene Aram stat-
ing:  
 I™m going to talk to the one thing that I think is a real 

key issue in this which is 
what I™ve heard the reason 
why people think PHP [Polaroid Health Plus, the then 

existing medical plan] is valuable. 
 Another EOIC member stat
ed at that meeting: 
 In talking with folks I find a lot of folks don™t realize 
that [one health plan cost
s Polaroid more than an-
other].
 . . 
. Folks will be angry if you make this 
change. Folks have said that they™re going to view it 
as a takeaway . . . I don™t agree with [management™s 
recommended] plan.   
 At the October 20, 1993 EOIC meeting one member ex-
plained to Booth:  
 I™m struck by the universality of employee sentiment 
in reaction to the imposition of the ESOP.  To this day 
it goes pretty much like this, in quotes ﬁI know the 

decision to create the ESOP probably saved this com-
pany, and I admit I would never have put away an 
amount remotely approaching the money in my ESOP 
[account], but I™m still mad about not being consulted.  
That just isn™t the Polaroid way.ﬂ  End quote.  What™s 
the learning from this?  We are right to be up front 
about the [ESOP] neutrality issue and to begin com-
municating with employees ASAP.   
 Another EOIC member stated at
 that meeting with respect 
to the five percent reduction 
that ﬁpeople feel that was 
taken from their pay.ﬂ 
We recognize that the Respondent advised its employ-
ees in internal publications that the EOIC was not to act in 
a representational capacity.  
We find, however, that the 
probative value of this evidence is outweighed by the sub-
stantial evidence detailed above documenting that the Re-
spondent™s most senior officials tacitly and openly encour-
aged the long-term EOIC members to obtain the views of 

fellow employees about issues the EOIC was consider-
ing.
28 Similarly, we acknowledge that the Respondent™s house 
counsel stated to the EOIC members at their September 

21, 1993 meeting that it was ﬁnot their job . . . to go out 
and communicate to people and to bring communications 
                                                          
                                                           
28 Compare 
NLRB v. Scott & Fetzer Co.
, 691 F.2d 288, 290, 294Œ
295 (6th Cir. 1982) (continuous rotation of committee members for 3-
month terms suggested that members acted as individuals rather than 
representatives).  See 
Webcor Packaging
, 118 F.3d at 1121. 
back.ﬂ  This message was equivocal, however, because she 
added that ﬁhopefullyﬂ EOIC members will ﬁtalk to people 
in [their] office[s]ﬂ and when ﬁbuttonholed in the cafete-
rias,ﬂ and that if an employee ﬁhas a good idea, that good 
idea will make it to this forum.ﬂ 
In sum, having carefully ex
amined the record as a 
whole, we find that it supports the judge™s finding that the 

EOIC acted in a representational capacity.
29 D. The Additional Contenti
ons of the Respondent and 
the Charging Party 
The Respondent additionally contends that a finding that 
it violated Section 8(a)(2) with respect to the EOIC would 
prevent it from having any forum in which to encourage 
employer-employee communication and cooperation.  We 
disagree.  ﬁ[L]ogic and experience under the Act. . . dictate 
that not all management efforts to communicate with em-
ployees concerning company personnel policy are forbid-
den on pain of violating the Act.ﬂ
30  Indeed, the record 
evidence here documents that the Respondent utilizes nu-
merous other employee communication and involvement 
techniques, none of which are alleged by the General 
Counsel to be unlawful.   
For example, the Respondent has a ﬁyellow draftﬂ pro-
gram, in which a draft of a new policy is sent to employees 

in order to solicit comments.  The Respondent utilized the 
yellow draft program with resp
ect to subjects that were 
addressed by the EOIC, such as the Respondent™s policy 
regarding vacation benefits and employee transfers within 
the Company.  The record do
cuments the important role 
ascribed by the Respondent to the communication and 
information sharing obtained through the yellow drafts.  
One internal memorandum stated, ﬁWe have completed 
our evaluation of the yellow 
draft feedback [regarding work force rebalancing] sent to us by over two hundred 

and fifty members of the comp
any.  We believe that em-
ployees were very thoughtful in their comments and con-
structive with their suggestions.ﬂ  The Respondent™s 
monthly news publication 
Update
 stated on another occa-
sion: 
 We will be moving into 1993 with a new and im-
proved pay plan, thanks to the extensive involvement 
 29 We accordingly find it unnecessary to pass on the judge™s addi-
tional rationale that the Respondent™s 
operation of the EOIC to ﬁreflectﬂ 
the views of the employee population was tantamount to the EOIC 
acting in a representational capacity vis-à-vis the employee population.   
In light of our findings, it is unnecessary to the disposition of this 
case to determine whether an employee group could be found to consti-
tute a labor organization absent a fi
nding that it acted as a representa-
tive of other employees.  See 
Aero Detroit, Inc., 321 NLRB 1101, 1102 
(1996). 
Member Brame observes that express statements by an employer 
that an employee committee is not a substitute for a bargaining repre-
sentative and is not to act in a representative capacity, absent other 
contrary evidence as in this case,
 constitutes probative evidence in the 
8(a)(2) context.  See 
Electromation
, supra, 309 NLRB at 1003 fn. 23 
(former Member Devaney, concurring).  
30 NLRB v. Scott & Fetzer Co.
, supra, 691 F.2d at 292. 
 POLAROID CORP. 435of employees.  Surveys were conducted throughout 
the company to determine ways to improve the plan. 
Your feedback was crucial to this effort. 
 The Respondent™s management officials frequently ini-
tiate and conduct so-called ﬁsmall group meetingsﬂ with 
employees on a variety of wo
rkplace and personnel topics.  
The Respondent™s employees 
may likewise initiate re-
quests for such small group meetings for their work area.  
As the Respondent™s counsel stated at the hearing:  
 The company has a long history of having direct face-
to-face meetings between senior management and 
small groups of employees on an ad hoc basis to get 
those employees™ ideas, to share information with 
them and to find out what they think is going on 
within the company.  
 In addition, the Respondent 
conducts quarterly business 

meetings held throughout the company for all employees. 
The record also shows that the Respondent operates a 
corporate employee communicat
ions office, which main-
tains numerous publications and programs providing ex-
tensive opportunity for employer-employee communica-
tion and involvement.  These publications and programs 
include:  
Update
, a monthly news publication; 
Viewpoint
, an employee news magazine; 
Polaroid Newsline
, with 
recorded news updated twice weekly; communications 

network representatives, who provide local and corporate 
news at Polaroid locations and whose contact telephone 
number is listed in the Respondent™s publications; and a 
quarterly videotape that explains the Respondent™s busi-
ness plans and what it expects of employees.  The Re-
spondent additionally operates a confidential interact pro-
gram, under which employees are free to submit a ques-
tion or comment to officers or senior managers on any 
subject.  Employees are also reminded in the Respondent™s 
publications that ﬁyou can write, phone or request ap-
pointments with officers or senior managers.ﬂ  All these 
above-described programs are well publicized in publica-
tions to the work force, whic
h also remind employees that 
they can contact the corporate employee communication 
office to speak with someone directly, and list a contact 
telephone number. 
The record thus establishes that the Respondent main-
tains numerous employer-employee communication pro-
grams that are not challenged under Section 8(a)(2).  We 

accordingly must deem meritl
ess the Respondent™s asser-
tion that finding the EOIC to be a labor organization 
would prevent the Respondent from having any forum in 
which to encourage employer-employee communication 
and cooperation.  Chief Executive Officer Booth indeed 
testified that he gets the ideas of employees in the com-
pany in ﬁlots of forums.  I don™t rely just on the EOIC as 
my only vehicle to find that out.ﬂ 
We recite in detail the Respondent™s programs, along 
with our earlier discussion setting forth ﬁsafe havensﬂ to 
underscore that Section 8(a)(2) ﬁis not a broad-based ban 
on employee/employer communicationsﬂ
31 and that the 
Act does leave untouched a ﬁwide range of lawful activi-
ties.ﬂ
32  Indeed, the variety of communication methods 
successfully utilized by the Respondent highlights ﬁthe 
difference between communication of ideas and a course 
of dealingsﬂ as embodied in the EOIC.  See 
NLRB v. Pen-insula General Hospital
, supra, 36 F.3d at 1272.  The 
Board is mindful of its responsibility to preserve this dis-

tinction ﬁin order to ensure not only the protection of em-

ployees™ Section 7 rights, but also the protection of legiti-
mate employer-employee cooperative efforts.ﬂ  Id. 
The Respondent additionally argues that its operation of 
the EOIC is protected under the First Amendment.  In con-
struing the NLRA, the Board is sensitive to First Amend-

ment values.  See 
Bill Johnson™s Restaurants v. NLRB
, 461 U.S. 731, 741 (1983).  As the Supreme Court has in-
structed in Cabot Carbon
, supra, however, a finding of an 
8(a)(2) violation does not infringe First Amendment val-
ues: 
 Respondents argue that to hold these employee com-

mittees to be labor organizations would prevent em-
ployers and employees from discussing matters of 

mutual interest concerning the employment relation-
ship, and would thus abridge freedom of speech in 
violation of the First Amendment of the Constitution.  
But the Board™s order does not impose any such bar; 
it merely precludes the employers from dominating, 
interfering with or supporting such employee commit-
tees which Congress has defined to be labor organiza-
tions. 
 360 U.S. at 218. 
The Charging Party asserts that the judge wrongly pre-
cluded her from presenting evidence in support of her re-
quest at the hearing for a broad remedial order. The Charg-
ing Party made an offer of proof in this regard at the hear-
ing, and additionally presente
d evidence to the Board in 
her exceptions.33 It is well established that a broad order is warranted only 
when a respondent ﬁis shown to have a proclivity to vio-

late the Act or has engaged in such egregious or wide-
spread misconduct as to demonstrate a general disregard 
                                                          
 31 Electromation, Inc., supra, 309 NLRB at 999 (former Member 
Devaney, concurring). 
32 Electromation, Inc., supra, 309 NLRB at 1004 (former Member 
Oviatt, concurring). 
33 The evidence sought to be introduced pertained to the Respon-
dent™s payments to members of the employees™ committee, the circum-
stances surrounding the dissolution of the employees™ committee, and 
the preliminary investigative findings by the Office of Labor-
Management Standards regarding the propriety of the elections held for 
officers of the employees™ committee.  The letter of the investigatory 
findings is included in the record. 
The record evidence further shows, 
as urged by the Charging Party, 
that the Federal court lawsuit brought against the Respondent by the 
Charging Party was dismissed for lack of standing.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436for the employees™ fundamental statutory rights.ﬂ  
Hick-mott Foods, Inc.
, 242 NLRB 1357 (1979).  We have re-
viewed the evidence sought to be submitted by the Charg-
ing Party, and we find that it would not warrant issuing a 
broad order under the 
Hickmott
 standard.
34  We accord-
ingly find that the Charging Party was not prejudiced by 
the judge™s evidentiary ruling.
35 V. CONCLUSION
 We have carefully examined 
all of the record evidence 
and find that substantial evidence supports the judge™s 
finding that the EOIC is a statutory labor organization. As 
the Respondent concedes that it has dominated and sup-
ported the EOIC, we find, in agreement with the judge, 
that the Respondent has violated Section 8(a)(2) of the 
Act.36 ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge as modified 
below and orders that the Respondent, Polaroid Corpora-
tion, Cambridge, Massachusetts, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in the 
Order as modified. 
Substitute ﬁMay 24, 1992ﬂ for ﬁNovember 24, 1992ﬂ in 
paragraph 2(b). 
                                                            
                                                           
34 The Charging Party has not cited a prior Board decision finding 
that the Respondent has violated the Act, and we are not aware of any 
such case. 35 We further find that the judge did not err by approving the stipula-
tion of the General Counsel and the Respondent to strike the majority 

of the Charging Party™s testimony, in light of her failure to appear as a 
witness after the first day of trial, and the failure of her representative to 
attend the hearing on June 21 and 22, 1995, when the ruling was made.  
We do not adopt the judge™s findings, however, that the Charging Party 
ﬁintentionally avoided being cross-examinedﬂ and that she ﬁdemon-
strated a propensity to editorialize ra
ther than give facts, and to ac-
commodate her testimony to what sh
e believed was legally needed to 
make a case.ﬂ  We further observe that while there may have been some 

confusion at the last day of the he
aring as to whether the judge re-
quested a ﬁphysicianﬂ statement or a ﬁpositionﬂ statement to explain the 
Charging Party™s absence, the Charging Party acknowledges in her 
exceptions that she did attend work on some days during the week of 
the hearing.  We find it unnecessary to
 reopen the record to include the medical records appended to her ex
ceptions, dated in November 1995, 
as requested by the Charging Party.  
We have carefully reviewed the judge™s conduct of the hearing and 
find that it does not support the Charging Party™s contention in her 

exceptions that the judge was biased against her or her representative.  
We accordingly deny Charging Party™s request for an additional hear-
ing before another administrative law judge. 
Finally, we find it unnecessary to ad
opt the judge™s findings that no 
other employee joined the Charging 
Party™s efforts to reconstitute the employees™ committee as an independent union and that she was will-
ing to continue the employees™ committee as a company union provided 
that she was the person in charge. 
36 We further agree with the judge, for the reasons set forth by him, 
that the Respondent violated Sec. 8(a)(1) of the Act by using the critical 
process team to assist in creating the EOIC. 
We shall modify the judge™s recommended Order in accordance with 
Excel Container, 325 NLRB 17 (1997). 
MEMBER 
BRAME, concurring. 
As American businesses expand two-way communica-
tions with their employees, the scope of Section 8(a)(2)
1 becomes increasingly critical. 
Accordingly, in deciding 
whether a given management innovation falls within the 
prohibition of Section 8(a)(2) the Board must be measured 
in its judgment and precise in its language. In view of the 
lengthy majority decision in this case, the voluminous 
record and the issues raised by the dissent, I believe it is 
important to summarize what the Board has and has not 
held in its decision today. 
I. BACKGROUND
 A.  Factual Background 
The Respondent is a publicly owned company. In 1992 
when this case arose, the Respondent employed approxi-

mately 8000 employees at a number of locations in Mas-
sachusetts and at least two other states.  
By the late 1940s, the Respondent had established an 
employees™ committee (EC). Its charter, adopted in 1950, 
stated that its purpose was to  ﬁprovide a medium of de-
termining the will of the employees on matters concerning 
their welfare and the welfare of
 the Company; to speak for 
employees on these matters in discussions with the man-
agement of the Company; [and
] to serve as a medium for 
the interchange of information and opinion between the 
employees and the management.ﬂ As of June 1992, the EC 
was composed of 25 employees elected for 3-year terms 
by employees from, respectively, their building and/or 
shift. These employees represented fellow employees in 
the Respondent™s grievance procedure but also discussed 

and made recommendations to the Respondent concerning 
wages, hours, and working 
conditions. The Respondent responded to and sometimes adopted these recommenda-
tions. 
In 1988, the Respondent established an Employee Stock 
Ownership Plan (ESOP) financed by 5-percent deductions 
from employees™ wages in order to avoid issues concern-
ing shareholder neutrality which might be raised by out-
side shareholders. The way in which the Respondent insti-
tuted the ESOP generated some employee resentment. By 
1992, the deduction had generated a surplus no longer 

needed to finance the ESOP and the Respondent was con-
sidering what to do with that surplus. Also in 1992, the 
Office of Labor-Management Standards at the U.S. De-
partment of Labor, prompted by an employee complaint, 
issued a preliminary finding that the EC was not in com-
pliance with the law.  
On June 18, 1992, Respondent™s CEO, Booth, wrote a 
letter to company employees informing them that he had 

decided ﬁto dissolve the Employees™ Committee and reas-
 1 Sec. 8 (a)(2) of the Act provides: 
It shall be an unfair labor practice for an employerŠ 
(2) to dominate or interfere with
 the formation or administra-
tion of any labor organization or 
contribute financial or other sup-
port to it.ﬂ  POLAROID CORP. 437sign its roles and functions elsewhere in the corporate 
structure, effective immediately.
ﬂ He explained that he felt 
the corporatewide elections fo
r EC officers that would be 
required by the Department of Labor ﬁwould be disruptive, 
divisive and contrary to the collaborative heritage that we 
value at Polaroid and that we are striving to build into our 
Total Quality Ownership initiative.ﬂ He also noted among 

other things that he had been ﬁadvised by legal counsel 
that there are other irreconc
ilable problems with the way 
the [EC] is constituted.ﬂ  
In his letter, Booth informed the employees that he was 
forming a critical process team
 (CPT) to examine existing 
company committees, including the EC, and make rec-

ommendations on organizational change, including 
ﬁ[w]hat institution or institutions, new or existing, can best 
meet our leadership advisory needs in the 1990s and be-
yond.ﬂ Booth noted that the EC had played an increasingly 
significant role on issues concerning pay, benefits, and 
policy and charged the CPT with recommending what 
structure ﬁcan best accomplish
 their functions in the fu-
ture.ﬂ Booth cautioned, however, that ﬁ[a]ll recommenda-
tions from the [CPT] must be compatible with our corpo-
rate values.ﬂ 
About a week after Booth™s letter, 
Polaroid Update
, a periodic newsletter published by the Respondent for em-
ployees published an interview with Respondent™s vice 
president for human resources, LeBlanc. It quoted Le-
Blanc that having a union ﬁwould mean we would be 
heading in an entirely differe
nt direction from what we™ve 
been working toward.ﬂ He added that the Respondent was 

ﬁworking to establish a culture where all employees are 
increasingly having a direct sayﬂ and that it wanted to 
maintain the collaborative spirit of the EC. 
On December 16, 1992, the Board issued its long 
awaited decision in 
Electromation, Inc.,
 309 NLRB 990 
(1992), in which it attempted to rationalize and articulate 
more fully the law on employee participation committees 
in nonunion settings.  By letter to all employees dated 
January 28, 1993, Booth informed them that he had ac-
cepted the CPT™s recommendation to form an employee 
owners influence council (EOIC). Although he noted that 
EOIC members would be representing their own individ-
ual ideas, Booth also stated that it was essential that 
EOIC™s membership embody the broadest possible diver-

sity of race, gender, culture, organizational level, opinion, 
and experience. ﬁIn this way, the voice of the EOIC can be 
taken to reflect the opinions held within the Polaroid 
community as a whole.ﬂ Booth added that ﬁonce issues 
have been decided, there is a responsibility to communi-
cate to all employee owners
, not only the recommenda-
tions and decisions made, but also the reasons behind 
them.ﬂ 
All employees were urged to apply to become a member 
of the EOIC.  In the membersh
ip application package, the 
Respondent stated:  ﬁThe sum of the [EOIC] members™ 
opinions will be assumed to reflect the diverse views of 
the Polaroid population.ﬂ At the same time, CEO Booth 

stated in an interview in 
Update
, ﬁI™m aware that they are 
not spokespeople for others and we can™t assume that they 

reflect the opinions of all other employees.ﬂ  
As ultimately constituted, the EOIC consisted of 30 out 
of the Respondent™s approximately 8000 employees. They 

were selected by the Respondent from about 150 employ-
ees who applied. The employees were designated to serve, 
respectively, staggered 3-, 4- and 5-year terms. They at-
tended meetings regularly for 2 days at a time approxi-
mately every 2 weeks during the period under scrutiny 
from August 1993 through 1994, meeting approximately 
62 times in total. Issues discussed at these meetings in-
cluded medical insurance benefits, the ESOP and family 
and medical leave. About 200 of these meetings were 
videotaped.
2 The Respondent made the videotapes avail-
able in the library for viewin
g by the entire work force. 
Additionally, 
Update
 featured information on the issues 
being considered by the EOIC and also informed employ-
ees that the videotapes were 
available in the library. All 
employees were welcome to attend EOIC meetings al-
though employees who were not members were encour-
aged to speak only during the breaks.  
After the initial orientation meetings in August 1993, 
the Respondent™s in-house counsel, Anne Leibowitz, 

spoke in September to the EO
IC and explained that they 
were not expected to act in a 
representative capacity in the 
sense of making group proposals or acting as a conduit 

between management and the employees and vice versa. 
At the same time, she mentioned to EOIC members that 

employees would want to discuss the issues being consid-
ered by the EOIC with them, ﬁhopefullyﬂ they would re-
spond in kind and if an employee ﬁhas a good idea, that 
good idea will make it to this forum.ﬂ Similarly, although 
Leibowitz told the EOIC it was not expected to make 
group proposals, she broadly suggested that they could 
have a unanimous or majority recommendation and that 
individual recommendations would be of more interest to 
management if they were advocated by others as well.  
B. Legal Background 
The basic law applicable to a finding of a violation of 
Section 8(a)(2) is not in dispute. Thus where, as here, the 
employer concedes that it 
dominates the employee entity 
in question, the only question remaining is whether or not 
that entity is a labor organization. Under Section 2(5)
3 of 
the statute, an entity is a ﬁlabor organizationﬂ if: (1) em-
ployees participate, (2) the organization exists, at least in 

part, for the purpose of ﬁdealing withﬂ employers and (3) 
                                                          
 2 Sixteen of these video tapes have been made a part of the record in 
this proceeding. 3 Sec. 2(5): The term ﬁlabor orga
nizationﬂ means any organization of 
any kind, or any agency or employee representation committee or plan, 
in which employees participate and which exists for the purpose, in 
whole or in part, of dealing with
 employers concerning grievances, 
labor disputes, wages, rates of pay,
 hours of employment or conditions 
of work. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438these dealings concern terms and conditions of employ-
ment. Two of the three elements of this inquiry are easily 
established as to the EOIC. Indeed, the Respondent does 
not contest that its employees participated in the EOIC and 
that the EOIC considered matters that are terms and condi-
tions of employment. Respondent, however, challenges the 
judge™s finding that the EOIC ﬁexists for the purpose, in 

whole or in part, of dealing withﬂ the Respondent concern-
ing terms and conditions of employment. 
II. WHAT THE BOARD HAS DECIDED
 The EOIC™s nature can only be determined by examin-
ing how it actually functioned on a day-to-day basis. For-
tunately, the record has ample evidence of its functioning 
including videotaped portions of EOIC meetings. The 
meetings were usually facilitated by the Respondent™s 
organizational specialist, Rick Williams.
 As shown by 
videotapes, written agendas 
and other record evidence a management official would usually offer a proposal on an 
issue to the group. Respondent™s senior managers or com-
pany experts would then brief the EOIC on the proposal in 
depth, and a debate ensued. Members were asked to pro-
pose criteria for solutions and then to propose solutions. 
The EOIC members submitted recommendations, in vari-
ous formats, on the different issues proposed by the Re-
spondent, which the Respondent then considered and ei-
ther accepted or rejected. 
The EOIC spent more time discussing health care cov-
erage and the ESOP than any other issues. An examination 
of the EOIC™s handling of the ESOP is particularly in-
structive.4 CEO Booth presented the question of what to do with 
the surplus money no longer needed to finance the ESOP 
to the EOIC, and it devoted about 70 to 80 hours to the 
problem. Mitchell, the Respondent™s management expert 
on the subject, led most of the discussions. First, there was 
a lengthy phase during which the EOIC members were 
educated on the complexity of the problem. Then the em-
ployees were asked to propose criteria for solutions. After 
discussion, members were requested to and did submit 
proposed solutions. 
During one videotaped meeting on the ESOP, CEO 
Booth told EOIC members of the importance of getting the 

ﬁthoughtsﬂ or the ﬁflavorﬂ of the Polaroid work force. He 
wondered aloud ﬁhow reflective a group like thisŠhow 
representative of thoughts a group like this is versus the 
rest of the company?ﬂ When to
ld that they were not repre-
sentative in that EOIC members were better educated on 
the problem, Booth responded, ﬁ[t]hat doesn™t mean you 
can™t help educate the rest, somehow.ﬂ He continued to 
stress the importance of obtaining the sentiments of other 
employees. ﬁWhat I™m worried about is the other 8,000 
                                                          
 4 The ESOP was a term and condition of employment inasmuch as it 
had been financed by 5-percent de
ductions from employees™ wages and 
salaries and EOIC was asked to ai
d Respondent in dealing with a sur-
plus resulting from the 5-percent deduction. 
employees, how they™re going to feel, how to communi-

cate it so that we do it well.ﬂ The discussion continued in 
this vein with employees agreeing with Booth about the 
importance of two-way communication on this complex 
issue.  Later in the same meeting, Booth expressly asked for 
the views of employees outside
 the EOIC on cutbacks the 
Respondent was considering. One EOIC member sug-
gested that it might be unlawful for them to provide feed-
back from other employees, a
pparently referring back to 
the earlier briefing given them by the in-house counsel, 
Leibowitz. Booth responded, apparently in jest, ﬁWho let 
her?ﬂ Ultimately, the EOIC members did respond to 
Booth™s query about employee sentiments during this 
meeting.  
At another meeting, Mitchell also stressed to the EOIC 
members that the ESOP issu
es were exceptionally com-
plex and engaged them in a discussion of how best to edu-

cate the entire work
 force. He questioned the members 
about whether they had enough information to do that and 

numerous employees responded by discussing how they 
would educate others about the ESOP. 
In addition to encouraging the EOIC members to edu-
cate and gauge the sentiments of other employees, the 
Respondent also frequently suggested to the members that 
a group or at least a majority recommendation from the 
EOIC was more desirable than a host of individual views. 

As shown by videotapes of the ESOP discussions, 
Mitchell repeatedly attempted to narrow down the number 
of views in the group on the five questions relating to the 
ESOP and to get a ﬁfair refl
ectionﬂ of the ﬁbroadly ac-knowledged viewﬂ of the EOIC by summarizing what he 
felt was the sense of the group and then taking a vote on 
whether that was a fair articulation of ﬁthe sense of the 
group.ﬂ  Mitchell and Williams both repeatedly exhorted 
the group to narrow down solutions to ﬁa few alterna-
tives.ﬂ The videotapes and written recommendations from 
EOIC members in evidence show that, upon completion of 
the deliberative process fac
ilitated by Mitchell and Wil-
liams, most employees were in favor of some form of cash 

dividends for employees. This was duly communicated to 
the Respondent™s management. 
In early 1994, the Respondent announced its decision to 
issue cash dividends to employees on shares in their ESOP 

accounts. In a letter to all employees Vice President Par-
ham stated that: ﬁAs you know, the [EOIC] members had 
a notable impact on [that] decision.ﬂ Parham added that 
the EOIC had also exerted significant influence on other 
issues including pay and perfo
rmance, family leave policy, 
and their ﬁmovement of peopleﬂ policy.  
As illustrated by the ESOP discussion, the facilitators 
repeatedly attempted to solicit not just the individual views 
of EOIC members but to have them reflect the opinions of 
fellow workers, and then to narrow the range of proposed 
solutions. Legal warnings against acting as representatives 
were juxtaposed with requests that EOIC members were to 
 POLAROID CORP. 439discuss the issues being considered by EOIC with fellow 
employees, glean their views and, in some fashion, reflect 
back these views. Thus while the Respondent™s manage-
ment stated in internal publications and even to the EOIC 
itself that it was not to act as a conduit, in fact these same 
officials emphasized in EOIC meetings both the impor-
tance of members communicating with other employees 

on a regular basis about the workings of the EOIC and the 
expectation that EOIC members take active roles in insur-
ing that the Respondent was aware of the views of their 
fellow employees.  In the face of Respondent™s conflicting 
admonitions, the EOIC members in fact functioned as a 
conduit and transmitted the desired information back and 
forth. As one EOIC member testified, members would 
speak ﬁreasonably regularlyﬂ to other employees about 
what was being discussed at EOIC meetings, ﬁabsorb from 
what they [the employees] sayﬂ and ﬁbring that informa-
tion back.ﬂ 
Once the EOIC had made its recommendations on the 
Respondent™s proposal, the Respondent considered these 
recommendations and responded to them. Typically, in 
announcing resulting policy changes to all the employees, 
the Respondent stressed to the employees that input of the 
EOIC had been significant in management™s decisions on 
these issues.5 In determining whether the Respondent™s relationship 
with the EOIC constituted one proscribed by Section 
8(a)(2), we must begin with the Supreme Court™s decision 
in 
NLRB v. Cabot Carbon Co., 
360 U.S. 203 (1959).  Af-
ter reviewing the legislative history of Section 2(5) which 
defines ﬁlabor organization,ﬂ the Court recognized that the 
term ﬁcollective bargainingﬂ is more narrow than the term 
ﬁdealing withﬂ found in the statute and concluded that the 
Congress purposely used this broader term in order to 
reach activities beyond the trad
itional practice of collective 
bargaining. Id., at 211. In 
E. I. du Pont & Co
., 311 NLRB 
893 (1993), the Board set forth further signposts for defin-
ing ﬁdealing withﬂ under the statute. First, relying on 
Cabot Carbon
™s holding that ﬁcollective bargainingﬂ is in 
fact a subset of the broader concept of ﬁdealing with,ﬂ 
E. I. 
du Pont contrasts the two terms by noting that, unlike col-
lective bargaining, ﬁdealingﬂ does not require the element 
of employers and employees seeking to compromise dif-
ferences but encompasses any 
ﬁbilateral mechanismﬂ en-
                                                          
                                                           
5 Indeed, the Respondent had dissolved the EC with substantial re-
luctance and, as set forth above, the evidence strongly suggest that one 
of the Respondent™s objectives in creating the EOIC was to continue 
many of the bilateral functions of 
the earlier EC while attempting to 
avoid its legal liabilities  Hence, for example, the organization™s name 
and method of selecting members 
were changed and the grievance 
handling function was eliminated.  
Additionally, in creating and main-
taining the EOIC, the Respondent™s o
fficials often gave lip service to 
what they understood to be the limitations placed on employee organi-
zations by the Board™s decision in 
Electromation
, supra.  Nonetheless, 
in practice Respondent persisted in using the EOIC as a bilateral 
mechanism to address terms and conditions of employment much as it 
had its predecessor, the EC. 
tailing ﬁa pattern or practice in which a group of employ-
ees, over time, makes proposals to management, manage-
ment responds to these proposa
ls by accepta
nce or rejec-tion by word or deed, and compromise is not required.ﬂ 
E. I. du Pont
, supra at 894. The decision further contrasts 
situations in which an employee group makes proposals to 
which the employer responds as a pattern or practice with 

those in which such instances are isolated or ad hoc, sug-
gesting that the latter would not be unlawful. 
The dissent, in effect, correctly recognizes that 
E. I. du Pont 
(as well as other cases such as the more recent 
EFCO 
Corp.)
6 involved a situation in which the employee or-
ganization initiated the discussion of issues, whereas here 

the Respondent initiated the discussions. From that correct 
factual observation, the dissent draws the improper legal 
conclusion that the employee organization™s initiation of 
the discussion is relevant to the determination of whether 
the employer is ﬁdealing withﬂ a ﬁlabor organization.ﬂ It 

then reasons that the EOIC falls short of a labor organiza-
tion because this practice is ev
idence that the EOIC is de-
signed to fulfill the employer™s purpose of obtaining in-
formation rather than the employees™ purpose of present-
ing proposals to the employer on behalf of employees. 
Such an analysis fails on several counts. First, nothing in 
the statute, legislative history, or Board or court holdings 
so limits either term.  Second, ﬁdealing withﬂ is a func-
tional concept which turns on the type of interaction, 
rather than the identity of the initiator. Thus, the statutory 
question is whether the organization engages in a bilateral 
process whereby over time the parties discuss issues relat-

ing to terms and conditions of employment and the em-
ployees propose resolutions to the questions or problems 
discussed to which the employer responds.  (Indeed, 
EOIC™s proposals or recommendations were ultimately 
presented to Respondent.)  Third, we would exalt form 
over substance if we held that discussions between the 
employer and the employer-dominated organization would 
be illegal if initiated by the organization but legal if it were 
initiated by the employer.  A well counseled employer 
which established and dominated a suspect organization 
would surely have formal initiatives originate with the 
employer representative, thereby avoiding 8(a)(2) by the 
very practice that Congress sought to prohibitŠan em-
ployer domination of the bilateral process. 
Nor can the defining element of labor organization 
status be whether the employee group was created with the 

intent of undermining union organization. In this regard, 
the majority opinion correctly posits that the inquiry as to 
the ﬁpurposeﬂ of an organization turns on what the alleged 
labor organization actually doesŠnot its stated or pre-
 6 327 NLRB 372 (1998) (creation of safety committee by the em-
ployer found to be unlawful where it was ongoing and bilateral in that it 
was used by management to solicit the views of employees outside the 
committee, made recommendations 
to management on terms and con-
ditions of employment, and management, in turn, responded to these 
recommendations). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440sumed purposeŠand such inquiry does not require a find-
ing of specific antiunion motivation.
7  Accordingly, the 
Board and the courts have long held that a labor organiza-

tion need not be devised by the employer in bad faith in 

order to be found unlawful.
8  By the same token, the fact 
that a group may have been created, in whole or in part, 

for the legitimate purpose of obtaining information and 

ideas from employees or imparting information to them, 
cannot insulate the organization from the statutory pro-
scription if a review of its actual functioning shows that it 
in fact is continued with the purpose of  ﬁdealing withﬂ the 
employer on terms and conditions of employment. More-
over, this argument on the Respondent™s behalf is particu-
larly unavailing here as the j
udge in this case did affirma-
tively find that, in creating the EOIC, the Respondent was 
motivated, in part, by its opposition to the possible advent 
of an independent, outside union which it feared was more 
likely once it dissolved the EC.  
In sum, on the evidence before us regarding the day-to-
day functioning of the EOIC, the Board must accept the 
administrative law judge™s finding that the EOIC was an 

organization ﬁdealingﬂ with the Respondent concerning 
terms and conditions of employment. EOIC members were 
expected to spend nearly 2 days out of every 2 weeks for 
3- to 5-year terms considering issues raised by manage-
ment. Thus, the EOIC represented an ongoing ﬁpattern or 
practiceﬂ of the Respondent rather than an ad hoc occur-
rence. See Webcor Packaging, Inc
., supra.9  Additionally, 
pursuant to management™s own instructions, EOIC mem-

bers both reflected and repres
ented their coworkers atti-
tudes concerning the issues being discussed. In this regard, 
they were instructed to asce
rtain their fellow employees™ 
views and report back to management officials at EOIC 
meetings. See 
Webcor Packaging, Inc., 
supra at 1121Œ1122, and Electromation Inc., 35 F 3d. at 1161. When the 
views expressed by the EOIC members were many and 
diverse, management™s facilitators urged and aided the 
EOIC members to narrow their recommendations which 
were then considered by the Respondent.  These recom-
mendations on issues such as health care coverage and the 
disposition of the ESOP surplus fall within the ﬁwages, 
rates of pay, hours of employment, or conditions of workﬂ 
which Section 2(5) uses to define the term ﬁlabor 
organization.ﬂ  Also, the Respondent considered and 
responded to the EOIC recommendations and in 
communicating its decisions to the employees particularly 
                                                          
                                                           
7 This is required by statutory 
language stating th
at an employee 
group is a ﬁlabor organizationﬂ if it ﬁ
exists for the purposeﬂ [emphasis 
added] of dealing with employer.  
8 See, e.g., Newport News, Shipbuilding & Dry Dock Co.
, 308 U.S. 
241, 251 (1939); 
Webcor Packaging, Inc.
, 118 F.3d 1115, 1122Œ1123 
(6th Cir. 1997), and 
Electromation, Inc., 35 F.3d 1148, 1167Œ1168 (7th 
Cir. 1994). 
9 118 F.3d. at 1122 (court distinguishes 
NLRB v. Scott & Fetzer
, 691 
F.2d 288 (6th Cir. 1982), on the grounds that the committee found not 
to be a labor organization there lack
ed ﬁcontinuous interaction between 
the employer and the committee.ﬂ). See also 
Vons Grocery Co., 320 
NLRB 53, 54 (1995). 
decisions to the employees particularly stressed the sig-
nificant role the EOIC recommendations had played in its 
decision making.  See
, Webcor Packaging, Inc.
10 Accord-ingly, I do not believe that the Board™s decision on these 
facts expands established in
terpretations of Section 
8(a)(2).  III
. WHAT THE BOARD HAS NOT DECIDED
 Our dissenting colleague argues that the mere fact that 
the Respondent desired to narrow down the recommenda-
tions of the EOIC to something less than 30 individual 
views, i.e., to a sense of the predominate view or views of 
the group, does not convert the EOIC into a statutory labor 
organization. Likewise, our colleague argues that the Re-
spondent™s attempt to obtain through the EOIC the views 
of employees beyond those in the EOIC itself reflected the 
Respondent™s legitimate purpose of making management 
decisions that are informed by employee opinion and, in 
itself, did not render the Respondent™s conduct unlawful. 
He concludes that today™s decision restricts legitimate 
employer attempts to gather information or make more 
rational, informed decisions. 
However, it was not the Respondent™s use of the EOIC 
participants to gauge employee attitudes by itself,
 but, as 
described in the previous section, it was the ongoing pat-

tern or practice whereby the Respondent engaged in a bi-
lateral course of dealing, with the same group of employ-
ees, and for well more than a year that rendered its conduct 
unlawful.  
Nothing in the Board™s decision today forecloses the 
range of options long available to employers to communi-
cate with, learn from, or inform employees or even to 
delegate management functions. Thus, an employer still 
possesses a multitude of unilateral mechanisms to elicit the 
views of its work force as a whole including suggestion 
boxes, surveys and general employee polls. See, e.g., 
E. I. du Pont, supra at 894. Similarly, employers possess a 
range of mechanisms which focus on smaller, select 
groups of their employees, including brainstorming ses-
sions or focus groups, even though participants may be 
chosen to reflect employee demographics, as long as these 
groups are assembled as needed to communicate to em-

ployees or garner feedback.  See, e.g., NLRB v. Peninsula 
General Hospital Medical Center
, 36 F.3d 1262, 1271 
(4th Cir. 1994); and 
E. I. du Pont, supra at 894. In the 
same vein, surveys or polls which use random sampling 
and other sampling techniques to gauge work force atti-
tudes remain lawful.  
Additionally, the employer retains all currently lawful 
means of educating and informing its work force. Thus, 

meetings called by management to share or impart infor-

mation are fully consistent with the Act. Moreover, noth-
ing herein prevents an employer from training or educat-
ing a cross section of its work force on particular issues so 
 10 118 F.3d. at 1122 (court notes significant policy changes made as 
a result of the labor organization™s recommendations). 
 POLAROID CORP. 441that they will, in turn, educate their coworkers. Likewise, 
as well demonstrated by the Respondent here, publica-
tions, videotapes, and designating offices or individuals to 
answer questions and serve as sources of information on 
relevant topics are among the many legitimate means 
available to employers to educate employees.  See, gener-
ally NLRB v. Scott & Fetzer
, supra at 292. 
And finally, this decision does not circumscribe an em-
ployer™s ability to delegate management functions, such as 

fact-finding, or grievance resolution, to an employee 

group.  See, e.g., 
John Ascuaga™s Nugget
, 230 NLRB 275 
(1977) (employee organization found lawful where it 
served only the adjudication function of resolving griev-
ances but did not interact with management).  
In short, today™s decision does not restrict the current 
scope of lawful unilateral management activities.  Rather, 
it should only serve to remind employers that the strictures 
of Section 8(a)(2) may not be avoided by changing the 
name, charter and formal structures of an employer domi-
nated employee organization if it continues to serve as a 
bilateral mechanism to refine and present proposals to 

management, for management™s action.  
 MEMBER 
HURTGEN
, dissenting. 
I conclude that the EOIC is not a labor organization un-
der Section 2(5) of the Act.  Accordingly, Respondent did 

not violate Section 8(a)(2) of the Act by its actions regard-
ing EOIC. 
An essential element of ﬁlabor organizationﬂ status is 
that the entity ﬁexists for the purpose, in whole or in part, 

of dealing with employers concerning grievances, labor 
disputes, wages, rates of pay, hours of employment or 
conditions of work.ﬂ 
Thus, under Section 2(5), the inquiry must focus upon 
the 
purpose of the employee group.  In this regard, I would 
distinguish between two purposes.  If a group is designed 
to serve the purpose of making proposals to the employer, 
on behalf of employees, concerning employment-related 
concerns, I would conclude that the ﬁpurposeﬂ element of 
Section 2(5) has been shown.  On the other hand, if the 
group is designed to serve 
the employer™s purpose of ob-
taining information and ideas upon which to make a man-
agement decision, I would conclude that the group is not a 
labor organization.
1 In essence, a labor organization is designed to express 
employee concerns to management (through proposals).  If 

the employer interferes with the independence of the en-
tity, Section 8(a)(2) is violated.  By contrast, an employer 
may create an entity designed to obtain information and 
ideas for its own purpose
, i.e., to use as a factor in em-
ployer decision-making.  The employer™s control of this 
mechanism is consistent with 
the fact that the mechanism 
is designed to achieve an employer purpose. 
A group serving the latter purpose is not inimical to the 
aims of the Act.  Employers must make decisions every 
                                                          
                                                           
1 See E. I. du Pont & Co.
, 311 NLRB 893, 894 (1993). 
day, and many of these decisions involve the subjects 
listed in Section 2(5) of the Act.  In a nonunion context (as 
here), the employer can make these decisions unilaterally.  
However, many employers find it useful to ascertain the 
views of their employees before making any final deci-
sions.  For, as many employers have found, employees can 
be intelligent sources of knowledge and experience.  

Clearly, an employer could go to each of its employees 
and ascertain his/her views.  I 
believe that an employer can 
also use the more efficient method of going to a selected 
group of employees to ascertain employee views. 
I conclude that EOIC falls into the second category of 
groups and is therefore not a labor organization.  Signifi-
cantly, the Respondent chose the topics to be discussed.  
That is, the Respondent had decisions to make regarding 
four subjects (family and medical leave, termination pol-
icy, medical benefits, and ESOP).  It desired employee 
input as to these matters.  The EOIC was the group that 

would provide that input.  The employer would take that 
input, consider it with other relevant information, and 
make a decision. 
In receiving employee input
, Respondent did not neces-
sarily want only one view.  On the other hand, Respondent 
recognized that too many views would be awkward to 

assimilate in its decision-making process.  Thus Respon-
dent sometimes sought to winnow down the number of 
views, and on occasion would s
eek a majority position.  In my opinion, this was consistent with the purpose of the 
group.  Obviously, an employer decision-maker can as-
similate one or a few views into its decision-making proc-
esses more easily than it can assimilate a large number of 
conflicting views.
2 Further, I note that Respondent did not conceal the fact 
that EOIC was its creation, and that Respondent would 
control it.
3  Concededly, those factors would establish an 
8(a)(2) violation if EOIC were a labor organization.  How-
ever, in the context of this 
case, these factors also show 
that the group was 
an employer mechanism
 designed to 
assist the employer in the making of employer decisions. 
My colleagues make much of the fact that employees in 
the EOIC were asked to ascertain the views of their fellow 
employees.  In my view, this does not alter the essential 
function of the group, viz., to give the employer informa-
tion and ideas on which to base decisions.  Obviously, the 
Respondent wanted to get a broad spectrum of information 
and ideas.  By having EOIC members transmit the views 
of others, Respondent was better able to achieve its pur-
pose. Finally, the EOIC was not presented to employees as a 
surrogate or substitute for a union.  Nor was it presented to 

employees as a surrogate or substitute for a union.  As 
discussed above, EOIC was a mechanism to serve em-
 2 Contrary to the suggestion of my colleagues, I have taken into ac-
count all of the record evidence, including what the EOIC does. 
3 Respondent has readily conceded in
 this proceeding that it created 
and dominated EOIC. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442ployer ends.  I do not believe that employees would rea-
sonably regard EOIC as ﬁthe union.ﬂ  My colleagues have 
done an admirable job of trying to fit the EOIC into the 
legal definition of a union.  However, at bottom, that view 
does not comport with real perceptions at the work place.
4  Nor does it satisfy the ﬁpurpo
seﬂ element of Section 2(5) 
of the Act.  And, pragmaticall
y, that view fails to allow 
employers to efficiently use th
eir most important resource, 
the people who work for them.  I believe that the Act can 

and should accommodate a mechanism by which employ-
ers can use their most important assets, their employees, in 
the making of employer decisions.  Where, as here, that 
mechanism does not interfere with Section 7 rights, I 
would not condemn it. 
Response to Concurring Opinion 
The concurring opinion begins the analysis of my dis-
sent by saying that I have drawn an ﬁimproper legal con-
clusion.ﬂ  The assertedly ﬁimproperﬂ legal conclusion is 

that ﬁthe employee organization™s initiation of the discus-
sion is relevant to the determination of whether the em-
ployer is dealing with a ‚labor organization.™ﬂ  I do not 
agree that the legal conclusion is improper.  Surely, the 
fact that the employee organization initiates the discussion 
with the employer is at leas
t a relevant piece of evidence 
indicating that the organization wants to deal with the em-
ployer on behalf of the employees.  However, in the in-
stant case, the exact opposite is trueŠthe employer initi-
ated the discussion.  Surely, this is, at least, a relevant 
piece of evidence indicating that the employer intends to 
use the organization for his own purposes, viz to gather 
information to assist in the making of employer decision. 
The concurring opinion also states that ﬁthe defining 
elementﬂ of labor organization status is not whether the 
employee group was created with the intent of undermin-
ing union organization.  I agree that there is no one defin-
ing element of labor organization status.  The Board must 
consider all the circumstances.
 However, contrary to the 
concurring opinion, I believe that one such circumstance is 
whether the employer presented the organization to em-
ployees as a surrogate or a substitute for a union.  The fact 
that Respondent did not do so here is simply one of many 
circumstances that are consis
tent with the proposition that 
the organization here was designed to serve an employer 

purpose. 
In sum, the concurring opinion™s discussion of my dis-
sent is based on incorrect premises.  It follows that the 

ensuing discussion, based thereon, is similarly flawed. 
                                                           
                                                           
4 My colleagues point to a statement in 
Electromation, 309 NLRB 
990 at fn. 27, that employee perception of an employee committee is 
not ﬁa significant element in evalua
ting its lawfulness.ﬂ  Even if the 
statement is correct, I believe that reasonable employee perceptions of 
the committee are at least 
an element
 in evaluating whether the committee 
is a labor organization
.  The statute, after all, is designed to 
protect employee rights.  Thus, I would not ignore employee percep-
tions. 
Avrom J. Herbster, Esq., 
for the General Counsel
. Scott Moriearty 
and Robert Buhlman
, Esqs., 
of Boston, Massa-
chusetts, for the Respondent. 
Kenneth B. Krohn, Ph.D., 
of Cambridge, Massachusetts, for the 
Charging Party. 
DECISION 
STATEMENT OF THE 
CASE MARVIN 
ROTH
, Administrative Law Judge. These consolidated 
cases were heard at Boston, Massachusetts, on June 19Œ23, 1995.  
The charge and amended charge in Case 1ŒCAŒ29966, the 
charge and amended charges in Case 1ŒCAŒ30063, and the 
charge in Case 1ŒCAŒ30211 were filed respectively on Novem-
ber 24, 1992, May 13, 1993, December 24, 1992, May 13 and 
November 12, 1993, and February 16, 1993, by Charla Scivally, 
an individual.  The consolidated complaint, which issued on Sep-
tember 15, 1994, and was amended at the hearing, alleges that 
Polaroid Corporation (Respondent or the Company) violated 
Section 8(a)(1) and (2) of the National Labor Relations Act.  The 
gravamen of the complaint is that the Company allegedly unlaw-
fully:  (1) dominated, interfered
 with, assisted, supported, and 
dissolved a labor organization 
known as Employees™ Committee 

(EC); (2) dominated, interfered with, assisted, and supported a 
group of employees known as employee advocates, who indi-
vidually and collectively comprised labor organizations within 
the meaning of the Act; (3) informed employees about its plans to 
replace EC with another employee participation committee, and 
used an employee entity known as the Critical Process Team to 
create another labor organizatio
n known as Employee Owners™ 
Influence Council (EOIC); and (4) dominated, interfered with, 
assisted, and supported EOIC, and has continued to do so.  The 
Company™s answer denies commission of the alleged unfair labor 
practices except, as will be discu
ssed, with respect to EC.  The 
answer further asserts in sum, by 
way of affirmative defense, that 
allegations of the complaint are time barred, defective, or ad-
dressed to constitutionally protected free speech. 
All parties were afforded full opportunity to participate, to pre-
sent relevant evidence, to argue orally, and to file briefs.  By 
ruling and order dated May 14, 1
996, I rejected Charging Party 
Scivally™s contrary contention, in 
part for reasons which I gave at 
the hearing.  The General Counsel, Scrivally, and the Company 
each filed a brief.  The Compan
y also submitted 
proposed find-ings of fact. On the entire record in this case,
1 and from my ob-
servation of the demeanor of the witnesses, and having consid-
ered the briefs and proposed find
ings submitted by the parties, I 
make the following 
FINDINGS OF 
FACT
 I. THE BUSINESS OF RESPONDENT
 The Company, a Delaware corporation with a principal office 
and place of business in Cambridge, Massachusetts, is engaged in 

the manufacture and distribution of instant photographic equip-
ment and other imaging products.  In the operation of its busi-
ness, the Company annually sells and ships products valued in 
excess of $50,000 directly from 
its Cambridge facility to points 
outside of Massachusetts.  The Company admits, and I so find, 
that it is an employer engaged in commerce within the meaning 
of Section 2(6) and (7) of the Act. 
 1 By my ruling and order dated May 14, 1996, I directed that the 
stenographic transcript of proceedings
 be corrected in certain respects. 
 POLAROID CORP. 443II. THE LABOR ORGANIZATION INVOLVED
 The Company admits that until Ju
ne 18, 1992, EC was a labor 
organization within the meaning of Section 2(5) of the Act.  The 
complaint alleges and the answer denies that employee advo-
cates, individually or collectively, and EOIC were or are labor 
organizations within the meaning of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. Background, the Employees™ Committee (EC), and 
Dissolution of EC 
The Company has some 8000 employees in the United States, 
most of whom work in the gr
eater Boston area.  Since 1986, 
Israel MacAllister Booth, known as ﬁMacﬂ Booth, has been com-

pany chairman, president, and 
CEO.  In 1988, the Company es-
tablished an Employee Stock Option Plan (ESOP).  As of the 
present hearing, the employees ow
ned an aggregate of 20 percent 
of the Company™s stock.  The Company sometimes refers to its 
employees as ﬁemployee-ownersﬂ or ﬁmembers.ﬂ  However at 
the hearing, the Company conceded that such terms are synony-
mous with employees.  As indicated, the Company admits that it 
is an employer under the Act.  The Company™s shareholding 
nonsupervisory employees are empl
oyees within the meaning of 
the Act, and entitled to the protection of the Act, including Sec-
tion 8(a)(2).  See 
Science Applications Corp.,
 309 NLRB 373 
(1992); 
Upper Great Lake Pilots,
 311 NLRB 131, 132 (1993). 
In the late 1940™s the Company™
s founder and then Chief Ex-
ecutive Edwin H. Land established the EC.  By 1950, EC had 

adopted a charter which declared that its purpose was to  ﬁpro-
vide a medium of determining the will of the employees on mat-
ters concerning their welfare and 
the welfare of the Company; to 
speak for employees on these matters in discussions with the 

management of the Company; (and) to serve as a medium for the 
interchange of information and opinion between employees and 
the management.ﬂ  In 1983, the charter was revised to declare 
EC™s purpose ﬁto foster at Polaro
id an ideal working relationship 
among employees at all levels of
 responsibility within Polaroid, 
by being involved in the initiation, formation, interpretation and 
application of all company policy, practices and benefits affect-
ing employees.ﬂ  The charter also provided that EC representa-
tives could represent employees in Polaroid™s grievance proce-
dure, known as PP-810. 
Regular employees (as defined by company policy), except 
those with disciplinary responsibilite
s, were eligible to serve as 
EC representatives.  Members were elected for 3-year terms, by 

secret ballot, from the building a
nd/or shift to which they were 
assigned.  The EC in turn, elected a chair, vice chair, and coordi-
nators.  (The charter contained special provisions for reelection of 
committee members and officers.)  As of June 1992, there were 

25 EC representatives. 
The EC could and did, make recommendations to management 
concerning Company policies, practices and benefits affecting 
employees.  The EC also discus
sed and made recommendations 
concerning wages, hours, and 
working conditions.  The Company 
considered and sometimes implemented such recommendations. 
The Company™s grievance procedure (PP-810) provided for in-
formal discussion, and failing resolution in that manner, a 5-step 
formal appeal procedure, culminating in final and binding arbitra-
tion as the fifth step.  The first four steps comprised review, re-
spectively, by the department ma
nager, division manager, the 
Company™s personnel policy committee, and the company presi-

dent.  Most nonsupervisory employees could utilize the formal 
appeal procedure.  EC representatives were available to assist 
grievants in preparing and presenting their cases. PP-810 pro-
vided that such assistance was customary, and most grievants 
requested assistance from an EC representative.  However, griev-
ants could call upon any other company member to help them, 
and could retain an attorney at the arbitration stage. 
It is undisputed that during the 10(b) period pertinent to EC 
(May 24 to June 18, 1992), the Company continued to render 
assistance and support to EC by completely financing the full-
time positions of EC representativ
es and officers, EC™s clerical 
salaries, supplies, and other expenses, paying all internal election 
expenses, and permitting EC to use the Company™s facilities and 
equipment without charge.  The 
Company also agreed to the 
number of EC positions to fund.  The Company spent about $2 

million per year on EC. 
On February 5, 1992, Charging Party Scivally, then a Com-
pany employee, was elected as an EC representative.  At that 
time, William Graney and Vincent Tognarelli were chair and vice 
chair respectively, of EC.
2 Scivally filed a written protest with 
EC, challenging the most recent elections of Graney and Tog-
narelli, in sum, on the ground that they were not EC representa-
tives at the time of such elections, and therefore were ineligible to 
serve as EC officers.  On March 25, Scivally filed an amended 
protest, based on the Labor-Management Reporting and Disclo-
sure Act of 1959, as amended (LMRDA).  EC voted to reject 
both protests. 
On May 4 and 20, Scivally filed a complaint and amended 
complaint, respectively, with the Department of Labor, alleging 
that the elections of Graney and Tognarelli violated Section 401 
of Title IV of LMRDA.  On Ju
ne 11, the office of Labor Man-
agement Standards of the U.S. 
Department of Labor (OLMS) 
issued a preliminary finding that EC™s elections did not comply 
with the provisions of LMRDA governing a ﬁlabor organizationﬂ 
as defined in LMRDA. 
By letter dated June 18 to all company employees, CEO Booth 
announced his decision ﬁto dissolve the Employees™ Committee 
and reassign its roles and functions elsewhere in the corporate 
structure, effective immediately.ﬂ  Booth explained his belief that 
companywide elections for EC officers (as required under 
LMRDA) would be disruptive, divisive, and contrary to the col-
laborative heritage that we value at Polaroid and that we are striv-
ing to build into our Total Quality Ownership initiative.ﬂ  Booth 
added that he was ﬁadvised by legal counsel that there are other 
irreconcilable structural problems with the way the (EC) is con-
stituted.ﬂ  Booth testified that 
he dissolved EC because EC was 
an elected body that was representing people, and ﬁwe wanted to 

make sure that we didn™t make a mistake again.ﬂ 
The General Counsel and the Company stipulated that on or 
about June 18, Booth disestablished
 EC.  At subsequent points in 
this Decision, I shall refer back to 
Booth™s June 18 letter.  As will 
be discussed, the complaint alleges that by this and subsequent 
communications to employees, the Company violated Section 
8(a)(1), in that the Company informed employees about its plans 
to replace EC with another employee-participation committee, by 
which employees would advise the Company on issues or wages, 
benefits, and other terms and conditions of employment. 
On June 19, Booth met with the former EC representatives and 
discussed disestablishment of EC. 
 Booth also met with certain 
managers for the same purpose, 
and some former EC representa-
tives attended.  Both also sent a letter to OLMS advising that he 
had dissolved EC. 
                                                          
 2 All dates in this sec. III,A are for 1992, unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444Charging Party Scivally testified that she was present at the 
June 19 meetings.  She was the only witness to testify concerning 
those meetings.  Her testimony 
was rambling and confused.  
However, the substance of the re
marks which she attributed to 
Booth was as follows:  He said he was going to dissolve EC.  He 
said EC was going to leave a vacuum in the Company.  He re-
minded those present about the rubber union that tried to organ-
ize the Company in 1971.  He was concerned about the vacuum 
that was being left.  Booth said he™d let the fox in the chicken 
coop, and he wanted to make 
sure that didn™t happen again. 
For reasons which will be discu
ssed, I credit Scivally™s testi-
mony, in that it probably reflects the substance of part of Booth™s 
remarks.  Booth may have used 
slightly different phraseology, 
but Scivally probably captured the essence of what Booth was 
saying. 
On June 24, Graney and Tognarelli filed a ﬁTerminal Reportﬂ 
with OLMS, notifying the Department of Labor of EC™s disestab-
lishment.  (At the pres
ent hearing, charging party conceded that 
EC was disestablished as of that date.)  Scivally contested 
Booth™s authority to dissolve EC, and authority of Graney and 
Tognarelli to file the Terminal Report.  On July 16, OLMS noti-
fied Scivally that because EC was dissolved, EC was no longer a 
viable entity, and no meaningful remedy could be effectuated 
concerning the alleged election violations.  Therefore, OLMS 
was closing its file on the matter. 
In July, Scivally filed a complaint in the United States District 
Court for the District of Massachusetts, alleging in sum that EC 
should not have been dissolved, and, in five RICO counts, that 
she and other employees had been damaged by the Company™s 
support of EC.  On June 8, 1993, the District Court dismissed the 
complaint, except insofar as the Court remanded Scivally™s 
claims against the Department of
 Labor, with instructions to 
reconsider its decision not to pursue her administrative com-

plaint.  The Department did so, and reaffirmed its earlier deci-
sion.  Scivally did not further challenge that decision.  On April 
15, 1994, the United States Court of Appeals for the First Circuit 
affirmed the Decision of the District Court. 
Meanwhile, on or shortly after June 22, 1992, Scivally distrib-
uted a petition among the employees, which in sum called for 
reconstituting EC as an independent union, free from company 
domination or support, but with Scivally as temporary ﬁsole ad-
ministrator.ﬂ  No credible evidence was presented which would 
indicate that any other employee or employees joined with or 
supported Scivally™s endeavors in this regard.  By letter dated 
June 29, to CEO Booth, Scivally proposed to continue the EC 
ﬁon substantially the same basis as previously through creative 
accounting.ﬂ  It is evident that Scivally was willing to continue or 
revive EC as a company union, provided that she was the person 
in charge. At the present hearing, the Co
mpany admitted that as alleged 
in the complaint, the Company dominated and interfered with the 
formation and administration of EC, a labor organization, and 
rendered unlawful assistance and support to EC, all in violation 
of Section 8(a)(2) and (1) of the Act.  The Company agreed to 
submit to summary judgment.  
I granted summary judgment on 
the complaint allegations pertaining to EC, and indicated that I 
would recommend appropriate relief, if warranted, in my deci-
sion and recommended order in the consolidated case. 
On the first day of this hearing,
 Charla Scivally testified as a 
witness for the General Counsel and the Charging Party.  There-
after, she failed to show up for cross-examination.  Her represen-
tative asserted that she was ill.  
He proposed no alternative date 
or time when she could complete her testimony.  Pursuant to 
stipulation of the parties, approved by me, Scivally™s testimony 
was stricken, except for her testimony concerning the June 19 
meetings.  I also permitted the Co
mpany to introduce portions of 
her affidavits in evidence. 
At the close of the hearing, I requested Charging Party™s repre-
sentative to furnish a physician™s statement concerning the rea-
sons for her absence.  He provided only his own statements, and 
an unsigned form pertaining to hospitalization in November 
1995, i.e., nearly 5 months after 
the hearing.  The Company of-
fered to present evidence that Scivally was at work on some days 

during the week of hearing. 
I find that Scivally intentionally avoided being cross-examined 
at the hearing.  Even absent cross-examination, she did not im-
press me as a credible witness. 
 Scivally demonstrated a propen-
sity to editorialize rather than gi
ve facts, and to accommodate her 
testimony to what she believed 
was legally needed to make a 
case.  However, although CEO Booth was presented as an ad-
verse witness for the General Coun
sel, he did not testify concern-
ing what he said at the June 19 meetings.  Therefore, with the 
qualifications indicated, I have credited Scivally™s testimony 
concerning the meetings.  The significance of the June 19 meet-
ings, and Scivally™s activities, will
 be discussed in the section of 
this decision dealing with the Critical Process Team and alleged 

unlawful company statements. 
B. The Employee Advocates (EA™s) 
1. The Facts 
The material facts pertaining to the Employee Advocates are 
undisputed. 
After EC was dissolved, all of 
the former EC representatives 
and officers, including Scivally, numbering 25 in total, were 
reasigned to a new position created by the Company called ﬁEm-
ployee Advocate.ﬂ  Employee Advocates (EA™s) were each as-
signed to the Human Resources division where each reported to a 
Human Resource Director within that division. 
At the time EC was dissolved, 
its members were involved in a 
number of grievances for certain employees, in accordance with 
PP-810.  The EA™s, including Sc
ivally, continued to represent 
employees in those grievances wh
ich they were handling at the 
time EC was dissolved. 
Company employees could also choose to be represented by 
an EA in any new individual grievance.  When asked to do so by 
that employee, EA™s would discuss and attempt to resolve griev-
ances with the employee™s supervisor and grievances were, on 
occasion, resolved in this manner. 
When asked to do so by the employee, EA™s would represent 
the employee during any and all of five steps of the formal griev-
ance procedures set forth in PP-810, and grievances were re-
solved through the step 5 process in the course of this representa-
tion.  As before, the employee was free to call on any other 
member of the Company to help 
prepare and present the case; the 
Personnel Administrator was at the member™s service and the 

employee could choose to be represented by an attorney at step 5. 
In situations involv
ing possible discipline the employee was 
informed that he or she could ha
ve the assistance of an EA.  The 
EA could invoke the status quo, subject to reversal by a Com-
pany officer. 
The Company continued to pay the salaries of the former EC 
representatives and officers who became EA™s.  All of the sup-
plies and materials used by the 
EA™s were supplies and materials 
of the Human Resources Division furnished by the Company. 
 POLAROID CORP. 445Prior to dissolution of EC, its re
presentatives or officers some 
times worked together in processing grievances, and sometimes 
assisted in processing class grievances.  However, the EA™s were 
restricted to acting individually in processing grievances, and 
could process grievances only on behalf of individuals.  In all 
other respects concerning grievances, EA™s functioned in the 
same manner as the former EC representatives. 
EA advocacy work took precedence over the EA™s other job 
duties.  However, beginning on June 18, 1992, the day the EC 
was dissolved, the Company offe
red EA™s opportunities for job 
placement and skills training in car
eer fields within the Company 
unrelated to any grievance processing function, and encouraged 
EA™s to seek new job placements. 
In February 1993, the Company requested that Scivally not at-
tend EA group meetings, assertedly because her pending litiga-
tion placed her in an adversaria
l position.  However, the Com-
pany permitted Scivally to continue serving as a EA, and told her 
she would be kept informed concerning the meetings.  Scivally 
continured to function as an EA until assigned to another job, 
with a pay increase.
3 As of January 1, 1995, all former EA™s had been reassigned to 
permanent or temporary new positions.  The function of Em-
ployee Advocate was abolished and no longer exists at the Com-
pany.  The Company has since u
tilized a dispute resolution sys-
tem, which is not a subject of this proceeding. 
2. Analysis and Concluding Findings 
Employee Advocates, insofar and to
 the extent that they per-
formed their functions as such, plainly did so under Company 
dominance, and at the company™s sufferance, and were dependent 
upon Company assistance and support.  As discussed, the Com-
pany established and set up rules for the EA procedure, deter-
mined and designated who would be EA™s, and eventually termi-
nated the EA system.  EA™s re
ported to the Company™s Human 
Resources directors.  The Company conducted periodic meetings 
for EA™s, unilaterally excluded Sc
ivally from such meetings, and 
instructed EA™s concerning limitations on their functions.  The 
Company continued to pay their salaries, and provided their sup-
plies and materials.  Such conduct constitutes domination and 
interference within the meanin
g of Section 8(a)(2).  See 
Reno Hilton, 319 NLRB 1154 (1995). In its brief, the Company does 
not contend otherwise.  Rather, the Company argues that Em-
ployees Advocates did not either collectively or individually, 
constitute a labor organization or labor organizations under the 
Act. 
As indicated, General Counsel argues in the alternative, that 
each Employee Advocate constituted a labor organization.  The 
cases discussed by the parties in 
this regard, involved situations 
in which an individual sought certification as collective bargain-
ing representative.  See, 
Legal Services for the Elderly Poor
, 236 
NLRB 485 (1978); 
Grand Union Co., 
123 NLRB 1665 (1959), 
enf. denied sub. nom.
 Schultz v. NLRB
, 284 F2d 254 (D.C. Cir. 
1960).  I find it unnecessary to decide whether each individual 

EA did or could constitute a labor organization.  For the reasons 
now discussed, I find that Empl
oyees Advocates constituted a 
ﬁagencyﬂ or ﬁplanﬂ in which employees participated, and which 
                                                          
 .S. at 269). 
3 Scivally filed an unfair labor pract
ice charge with respect to her 
exclusion from the EA group meetings.  The Board™s Regional Office 
declined to proceed on the charge, and that determination was affirmed 
by the Board™s General Counsel.  In May 1994 the Company dis-
charged Scivally.  She filed a char
ge over her discharge, but the Re-
gional Office also declined to proceed on this charge. 
existed in whole or part for the purpose of dealing with the Com-
pany concerning grievances.  Therefore, Employee Advocates 
was a labor organization under the Act. 
The Company contends that Employee Advocates materially 
differed from grievance handling under the EC, because (1) each 
EA acted individually in processing grievances, and (2) the EA™s 
could process grievances only on behalf of individual employees.  
Those are differences without any material distinction in law.  In 
terms of the Acts history, that has literally been true since the 
year one. In Pennsylvania Greyhound Lines
, 1 NLRB 1 (1935), affd. 
303 U.S. 261 (1938), the Board™s first reported decision, the 
Board, with Supreme Court approval, held that a ﬁJoint Review-
ing Committeeﬂ established by the employer, was a labor 
organization in that it constituted a ﬁplan,ﬂ whichﬂ like other 
employee representation plans™ was obviously designed primar-
ily, if not solely to handle individual employee grievances, rather 
than to provide an avenue for collective bargaining.ﬂ  (1 NLRB at 
12Œ13).  Therefore, as the committee was management con-
trolled, the employer violated the Act by establishing and main-
taining the committee.  The Supreme Court in affirming the 
Board, specifically pointed out that the committee ﬁfunctioned 
only to settle individual grievances.ﬂ (303 U
In the recent case of 
Keeler Brass Co.,
 317 NLRB 1110 
(1995), the Board again applied the principle of 
Pennsylvania 
Greyhound Lines.
  The Board held in sum, that the employer 
violated Section 8(a)(2) by dominating a ﬁGrievance Commit-
tee,ﬂ including employees, which made recommendations to 
management concerning resolution of individual and other em-
ployee grievances.  The Board concluded that the Grievance 
Committee thereby engaged in ﬁdealingﬂ with the employer, 
within the meaning of Section 2(5).  The Board distinguished its 
earlier decisions in 
John Ascuaga™s Nugget
, 230 NLRB 275 
(1977), and 
Mercy-Memorial Hospital Corp.
, 231 NLRB 1108 
(1977), on the ground that in those cases, the employer delegated 
to employee committees, authority to ﬁdefinitively resolve griev-

ances without dealing with management.ﬂ  (sl. op. at 5).  That 
distinction would also apply to the present case.  Here, unlike 
John Ascuaga™s Nugget
 and 
Mercy-Memorial Hospital Corp.
, Employee Advocates had no authority
 to adjudicate grievances.  
Rather, EA™s represented employees in the grievance procedure, 
and attempted to resolve grievances with management, which at 
all stages except the final arbitration stage (step 5, which histori-
cally was seldom involved) made the decision.  Employee Advo-
cates thereby engaged in ﬁdealingﬂ with the Company concerning 
grievances. 
As indicated, the Company attaches significance to the fact 
that EA™s acted individually rath
er than collectively in represent-
ing employee grievants.  That fact
or is immaterial.  Union stew-
ards may also act individually in presenting grievances, but this 
does not render their union any less of a labor organization under 
the Act.  Moreover, the alleged distinction is misleading.  Em-
ployee Advocates acted collectivel
y in that they functioned under 
management supervision, and pursuant to rules and procedures 

established by the Company.  The Company also conducted peri-
odic meetings for EA™s. 
The Company also attaches significance to: (1) the proviso to 
Section 8(a)(2) that ﬁan employee
 shall not be prohibited from 
permitting employees to confer w
ith him during working hours 
without loss of payﬂ; (2) the 
Legislative History
 regarding that 
proviso; and (3) the 
Weingarten
 doctrine, under which employees 
have a Section 7 right to refuse to submit, without union repre-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446sentation, to an interview by employer representatives that the 
employee reasonably fears may result in discipline (
NLRB v. J. 
Weingarten
, 420 U.S. 251 (1975)). 
The Company™s reliance on the above authorities is misplaced.  
Insofar as pertinent to the pres
ent case, the proviso to Section 
8(a)(2) simply means that when an employee or employees, in-
cluding an employee™s chosen employee representative, meet and 
confer with their employer, the fact that they do so on their paid 
working time, does not in itself constitute unlawful domination, 
interference or support within the meaning of Section 8(a)(2).  
The Legislative History
 so makes clear.  See, in particular: Com-
parison of S. 2926 and S. 1958, reprinted in 
I Legislative History 
of the National Labor Relations Act,
 1935 (Leg
. Hist.) at 1353 
(G.P.O., 1949); 
II Leg. Hist.
 at 1780 and 2041 (remarks of Sena-
tor Wagner; 
House Conference Rept. No. 510, on H.R. 3020
, reprinted in Legislative History of the Labor Management Rela-
tions Act, 1947 (G.P.O., 1948); and 
NLRB v. Cabot Carbon Co
., 
360 U.S. 203, 217Œ218 (1959).  The same is true of the 
Weingar-
ten doctrine, regardless of whether that doctrine applies in a non-
union setting. The proviso to Section 8(a)(2) protects the right of employees 
to confer with their employer and, if they wish, to be accompa-

nied by an employee of their own choosing.  However, the provi-
sio does not immunize an employer who establishes an em-
ployer-dominated structured syst
em, in which employees partici-
pate, for the purpose of processing grievances through dealing 

with the employer.  If it did, as suggested by the Company, then 
the proviso would largely nullify the proscription of Section 
8(a)(2).  Such a result would be contrary to the intent of Con-
gress, and Supreme Court decisions interpreting that section, 
specifically, 
Pennsylvania Grayhound Lines, 
supra
, and NLRB v. 
Cabot Carbon Co., 
supra. As indicated, the Company™s PP-810 grievance procedure 
permitted grievants to call upon non-EA™s to help prepare and 
present their cases.  However, the Company made clear that it 
was ﬁcustomaryﬂ to use an EA.  The Company also limited non-

EA™s in performing their functions.  Non-EA representatives, 
unlike EA™s, could make inquiries or presentations on behalf of 
the grievant only with the grievant present.  Also, only an EA 
could invoke the status quo on behalf of the grievant.  It is evi-
dent that the Company made clear that it preferred that prospec-
tive grievants use EA™s, and that such grievants had good reason 
to believe that their chances for success would be considerably 
improved if they sought assistance from EAs.  Therefore, it is not 
surprising that most grievants 
sought assistance from EAs, as 
they previously did from EC re
presentatives.  In sum, the Com-
pany predictably coerced prospective grievants both to use the 
PP-810 procedure, and to seek assistance from EA™s in doing so. 
For the foregoing reasons, I find that Employee Advocates was 
a labor organization within the meaning of the Act, and that the 
Company violated Section 8(a)(2) and (1) by establishing, con-
trolling, and supporting Employee Advocates. 
C. The Critical Process 
Teams (CPT) and Alleged 
Unlawful Company Statements 
In CEO Booth™s letter of June 18, 1992, he informed the em-
ployees of his decision ﬁto create a Critical Process Team with 
Ower Gaffney (then company group vice president) serving as its 
leader.ﬂ  The purpose would be to 
consider  ﬁWhat institution or 
institutions, new or existing, can 
best meet our leadership advi-
sory needs in the 1990™s and beyond.ﬂ  Noting that members of 

EC ﬁhave had an increasingly significant influence on issues of 
pay, benefits, policy and practice during the past decade,ﬂ Booth 

asserted that the CPT would examine EC and other existing and 
proposed company committees, ﬁa
nd recommend what structure 
can best accomplish their functions in the future.ﬂ  Asserting that 

ﬁwe must have company-wide participation in finding the an-
swer, Booth proposed a CPT membership of 12 to 15 people,ﬂ 
drawn from all levels and organi
zations within the Company.  
The CPT would hold open meetings throughout the Company ﬁto 

gather the thoughts and suggestions of all who wish to contribute 
to this important change process.ﬂ 
Booth further asserted that alth
ough management bore final re-
sponsibility for making final decisions and the impact of those 
decisions, ﬁas employeeŠowners, you have a right to participate 
in the design of these and other institutional changes.ﬂ  Booth 
stated that CPT members would be chosen by a nominating 
committee.  He urged employees either to volunteer to serve on 
the CPT, or to participate in the ﬁdata gathering forumsﬂ con-
ducted by the CPT. 
By letter dated June 24, Vice President Gaffney invited all 
employees to volunteer to serve on the CPT.  Nonofficer em-
ployees who served on the step 3 (personnel policy committee 
grievance panel under PP-810) would select the CPT member-
ship.  He reiterated CEO Booth™s intention that the CPT would 
ﬁadvise him on what committee(s) or team(s) would best serve 
Polaroid by providing advice and counsel to Polaroid™s leader-
ship on matters of pay, benefits, policy and practice.ﬂ  As indi-
cated, Booth used similar language in describing the function 
performed by EC.  Gaffney opined that ﬁthis can be a powerful 
exercise of our rights and responsibilities as owners to be archi-
tects of Polaroid™s future.ﬂ 
Polaroid Update (Update) is a periodic newsletter published 
by the Company and distributed to its employees.  In the June 26, 
1992 issue, 
Update 
included an interview with then-Vice Presi-
dent for Human Resources Michael 
LeBlanc.  In the interview, 
LeBlanc stated that having a union ﬁwould mean we would be 
heading in an entirely different direction from what we™ve been 
working toward.ﬂ  He added that the Company was ﬁworking to 
establish a culture where all employees are increasingly having a 
direct say,ﬂ and wanted to maintain the ﬁcollaborativeﬂ spirit of 
EC.  In Booth™s June 18 letter, he said that: ﬁAll recommenda-
tions from the (CPT) must be compatable with our corporate 
values.ﬂ In subsequent company publications, the Company reiterated 
the same or substantially sim
ilar themes concerning the Com-
pany™s motivation for forming the CPT.  These include a July 16, 
1992 letter from LeBlanc to all employees, and 
Update issues of 
July 13, September 25, and Dece
mber 21, 1992, all alleged by 
the General Counsel, like the above-described publications and 
Booth™s June 19, 1992 statements, to be violative of Section 
8(a)(1). 
The Company has from time to time established Critical Proc-
ess Terms, under the direction of a 
corporate officer, to address in 
some specified manner issues of corporate concern.  With respect 
to the instant CPT, 280 employees
 applied to participate.  The 
nonofficer grievance panelists selected 30 to serve on the CPT.  
The selections were announced on July 15, 1992. 
After a number of meetings, the CPT, on December 2, 1992, 
issued its final recommendation for an ﬁEmployee Influence 
Structure.ﬂ  By letter dated January 28, 1993, Vice President 
LeBlanc distributed copies of the recommendation to all employ-
ees, together with CEO Booth™s response.  The CPT recom-
mended establishment of a single, 30-person group comprising a 
 POLAROID CORP. 447diverse cross-section of employee-owners, known as the Em-
ployee Owners Influence Council (EOIC).  The EOIC would 
address issues of pay, policy, benefits and practice.  It would 
have ﬁpartnershipﬂ with Booth with regard to those matters, al-
though Booth would have the final decision where they did not 
agree on a resolution.  The EOIC would also serve as a ﬁsound-
ing boardﬂ for the corporate leadership around issues affecting 
the Company™s business practices and direction.  The CPT rec-
ommended dissolution of the Company™s existing benefits and 
policy committees.  The EOIC would also be a vehicle for initiat-
ing high impact issues, and act as a conduit through which em-
ployees could bring such issues to the table.  Such issues could 
include quality of work life, productivity improvements, and 
corporate operational considerations.  The process by which deci-
sions are made would be ﬁcollaborative.ﬂ  EOIC would fill the 
void created by dissolution of the EC.  
The CPT further recommended as follows:  The EOIC would 
be comprised of a diverse group of employees that credibly re-
flects the nature of the Company™s population.  However, each 
individual member would represent his or her own opinion and 
point of view.  They would reflect, not represent, the views of the 
population.  The nonofficer grievance panel would select EOIC 
applicants, initially for staggered terms, and thereafter for 3-year 
terms.  The Company would re
imburse EOIC and its members 
for their expenses, but would no
t pay them anything in addition 
to their wages and salaries.  Participation would probably take 10 
to 20 percent of members™ time. 
The CPT reported that through a process of discussion and col-
laboration, its members reached unanimous concensus on all but 
one of its recommendations.  A substantial majority reached 
agreement on the recommendation for EOIC as a vehicle and 
conduit on high impact issues
.  The CPT also recommended 
ongoing, frequent two-way communication with employees con-

cerning EOIC™s activities, in order to allow all employees to have 
a voice in the operation of the Company™s business. 
By letter dated January 28, 1993, to all employees, CEO Booth 
responded to the CPT™s recommendation.  He described the CPT 

as a group which closely reflected the diversity of the Polaroid 
family.  Booth stated that he was in fundamental agreement with 
the CPT™™s recommendation.  He intended to proceed to create an 
EOIC.  Members would represent their own individual ideas on 
pay, policy benefits and practi
ce, acting in partnership with 
Booth.  The EOIC would also act as a sounding board in issues of 
corporate strategy beyond those matters.  Booth reserved decision 
on the proposal that EOIC act as conduit and filter for employees 
who wished to place before management issues outside the do-
main of pay, policy and practice. He declared that it was essential 
that EOIC™s membership embody th
e broadest possible diversity 
of race, gender, culture, organizational level, opinion and experi-
ence, as did the CPT.  ﬁIn this way, the voice of the EOIC can be 
taken to reflect the opinions held
 within the Polaroid community 
as a whole.ﬂ  Booth added ﬁthat once issues have been decided, 

there is a responsibility to communicate to all employee owners, 
not only the recommendations and decisions made, but also the 
reasons behind them.ﬂ 
By letter to all employees da
ted January 22, 1993, Vice Presi-
dent LeBlanc briefly summarized the mailing which he sent 6 
days later.  LeBlanc referred to Sc
ivally™s charge alleging that the 
proposed EOIC was unlawful LeBlanc asserted that the CPT 
proposal differed from the former EC, noting that the proposed 
EOIC would not engage in grievance representation, or ﬁdirect 
representation of other employees™ opinions by elected officials.ﬂ  
The complaint alleges that the Company violated Section 8(a)(1) 
by LeBlanc™s letter, and by using the CPT to create EOIC. 
The General Counsel presented CEO Booth as an adverse wit-
ness.  Booth testified as follows:  The Company created EOIC 
upon the CPT™s recommendation for a ﬁdiverse group of people 
that represented demographically and otherwise, the kinds of 
people that were in the Company.ﬂ  However, the members of 
EOIC represented themselves.  Booth has used the terms ﬁrepre-
sentativeﬂ and ﬁreflectﬂ interchangeably.  He approved the CPT™s 
recommendation.  CPT received input from different sources.  
Management hoped that by listening to EIOC, ﬁwe would hear a 
reasonable reflection of what the people in the Company were 
thinking.ﬂ  To Booth™s knowledge, Scivally™s petition of June 22, 
1992 was the only union activity after dissolution of EC. 
Richard (Rick) Williams is company human resources man-
ager.  From 1991 to 1994 he was senior human relations adminis-
trator, specializing in organizational development.  He was not 
involved in the CPT.  However, he directed the selection process 
for EOIC and has administered EOIC since its inception.  Wil-
liams devotes 60 to 80 percent of his time to EOIC. 
Williams was also called as an
 adverse General Counsel wit-
ness.  Notwithstanding Booth™s January 28, 1993 letter and testi-
mony, Williams testified that the Company did not adopt all of 
the CPT™s proposals.  Specifically
, Williams testified in sum as 
follows:  EOIC does not attempt to reach closure on all issues.  
Booth has never delegated authority to EOIC to make the final 
decision on any matter.  EOIC did not replace the Company™s 
policy and benefits committee™s.  EOIC has not acted as a sound-
ing board on high impact or strategy issues, or act as a vehicle for 
employees to raise such issues, or devise rules for screening em-
ployee originated issues.  EOIC has no authority as a group to 
initiate discussion of pay, policy, benefits, or practice.  Individual 
employees can suggest topics to Booth or Company Vice Presi-
dent for Human Resources Joseph Parham, who decide whether 
to place the topic on the EOIC agenda. 
In late June, about the time that Scivally was distributing her 
petition, the Company gave instructions and guidelines to its 

supervisors, concerning appropriate responses to a union organiz-
ing campaign.  The Company advised the supervisors as to what 
conduct would be illegal, and told them to refrain from such 
conduct.  The Company advised them that they did not have to be 
neutral, and could explain why the Company did not believe that 
a union would be in the employees™ best interest.  The record 
evidence fails to indicate that the Company advised or instructed 
its supervisors to engage in any illegal activity. 
I find that in establishing EOIC, the Company was principally 
motivated by its longstanding participative and collaborative 
culture, whereby employees would be collectively involved in 
the decisional process concerning terms and conditions of em-
ployment.  As indicated, that culture dates back to the early years 
of the Company™s operation. 
I further find that in establishing EOIC, the Company was also 
motivated in part by its opposition to any outside union, or union 
not dominated by the Company, and by its concern that in the 
absence of a Company dominated structure for collective em-
ployee participation in the decisional process, the resulting void 
might leave an opening for such unwanted union.  CEO Booth 
demonstrated the Company™s attitude in this regard by his June 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44819, 1992 statements, as did Vice President LeBlanc in the June 
26, 1992 
Update
.4   The General Counsel correctly argues (Br. 30), that an em-
ployer may be found to violate Section 8(a)(1) by encouraging 
and assisting employees to form 
an entity to deal with the em-
ployer concerning terms and conditions of employment.  The 
employer thereby interferes with the right of employees to make 
their own decisions regarding orga
nizing activities regardless of 
whether the entity ever comes in to existence.  
Modern Merchan-
dising
, 284 NLRB 1377, 1379-1380 (1987), 
Firefighters
, 297 
NLRB 865, 870 (1990). 
In the present case, unlike 
Modern Merchandise
 and Firefight-
ers
, the proposed entity did come into existence.  If EOIC were 
not a labor organization, that would 
establish, or at least evidence 
that CPT and the Company statem
ents were not unlawful.  Con-
versely, if the Company violated
 Section 8(a)(2) by establishing 
and maintaining EOIC, then it 
would arguably follow that the 
Company™s statements and utilization of the CPT were also un-
fair labor practices.  Moreover, the CPT™s activities, and the 
Company™s statements, may properly be considered as evidence 
concerning the legal status of EOIC.  Therefore, at this point I am 
deferring my concluding findings concerning the CPT and com-
pany statements, pending consideration of EOIC itself. 
D. The Employee Owner Influence Counsel (EOIC) 
1. The Facts 
In May 1993, the Company invited all employees to become 
members of the new EOIC.  The Company distributed applica-
tion packages.
5  Applications were available thoughout the Com-
pany.  Some 150 employees applied to become EOIC members. 
In June and July, the nonofficer grievance panelists inter-
viewed the applicants, and selected 30 employees to serve on 

EOIC.  On August 5, their names were announced.  The EOIC 
orientation and first meeting took place on August 13.  Both 
before and after commencement of EOIC, the Company in-
formed its employees of the purpose and function of EOIC 
through companywide publications, including 
Update
, the Com-
pany 
Bulletin, an employee ﬁnewslineﬂ telephone system, and in 
a videotaped presentation by CEO Booth. 
In numerous communications to
 EOIC and to the Company™s 
employees at large, the Company repeatedly asserted or implied 
that in order to avoid the legal pitfalls which did in the EC, the 
EOIC members would not represent other employees, would 
present only their own views, and were not expected to reach 
consensus or reach a group consensus on matters presented to 
them by the Company.  In fact, while giving lip service to this 
approach, the Company indicated otherwise.  The Company 
repeatedly made clear that it expected EOIC to be representative 
or reflective of the view of Company employees at large, the 
Company looked to EOIC as a vehicle to ascertain those views, 
and the EOIC members were expected to strive to reach a com-
                                                          
 4 I am not presuaded that Scivally™s
 activity in distributing her peti-
tion, played any role in the Comp
any™s decision to proceed toward 
formation of what eventually became EOIC.  Booth made clear his 
intention to replace the EC, before Sc
ivally engaged in that activity.  
The Company had no reason to believe that any other employees aided 
or supported Scivally in her endeavors.  However, the Company did 
have a long-range concern that a 
void would open the posibility of a 
serious union organizational campaign. 
5 All dates in this sec. III,D, are for 1993, unless otherwise indi-
cated. mon or shared positions on matte
rs concerning terms and condi-
tions of employment. 
I have previously referred to CEO Booth™s description of the 
purpose and functions of EOIC in his letter of January 28, 1993.  
Booth made the same statements in a previous letter to all em-
ployees, dated December 22, 1992.  In a subsequent letter to all 
employees dated March 22, 1993, Booth and Vice President 
LeBlanc reiterated the same theme.  They stated as follows:  
 We urge each member (employee) to consider submit-
ting his or her name for consideration as a possible member 
of the EOIC.  Participation in these kinds of activities is a 
responsiblity of ownership.  
In addition, though each mem-
ber of the EOIC will present hi
s or her own ideas, as a group 
they will address issues, such 
as pay, policy, benefits, and 
practice, which affect all of us.  On such issues, the EOIC™s 
partnership with us will be as
 important as our partnership 
with the Operations and Strategy Team. 
 In the EOIC membership app
lication package, the Company 
stated:  ﬁThe sum of the (EOIC) members™ opinions will be as-
sumed to reflect the diverse views of the Polaroid population.ﬂ  In 
an interview in the December 9, 1993 issue of 
Update
, CEO 
Booth stated that he saw EOIC ﬁas a sounding board or focus 
group that can help us get a sense of how employees feel on im-
portant issues. . . .  I™m aware that they™re not spokespeople for 
others and we can™t assume that they reflect the opinions of all 
other employees.  But groups like this have been shown to be 
very helpful in signaling trends and providing good ideas and 
insights.  Though we can take polls, we can™t ask for a vote on 
issues and the Counsel doesn™t 
take a collective position on mat-
ters.  This requires meŠand others who work with themŠto 
listen harder and try to spot trends and ideas.ﬂ 
The Company™s Employee Stock Option Plan (ESOP), and 
specifically disposition of mone
y accumulated under the plan, 
was a major topic of Company initiated and guided discussion by 
EOIC.  CEO Booth actively participated in some of these discus-
sions.  Booth testified in su
m and follows:  There was some 
ﬁcommonalityﬂ of views among the EOIC members.  Some ideas 
were similar.  ﬁWe (management) might have put them in some 
sort of order.ﬂ  Booth told EOIC that in his opinion, money 
should be made available, in
 accordance with a decision making 
process, which would result in increased wages or benefits, or 

some other activity which would relate to the employees.  He 
sometimes asked for a show of hands on how many wanted im-
mediate return of the moneys (5 percent of employees™ pay), 
which had been deducted for the employees™ pay, to finance the 
plan. Booth further testified in sum as follows:  Recently, manage-
ment has taken fewer polls of 
EOIC members.  However, man-
agement wants to see if a member™s position is shared by others.  

EOIC members are encouraged to listen to the views of non-
member employees, and initially (
but no longer) to solicit their ideas. 
Manager Williams, who as indicated administers EOIC, ech-
oed Booth™s view of that entity.  Williams testified that manage-
ment sometimes polled EOIC members concerning their ideas, 
ﬁto see how many individual people agreed with that particular 
opinion.ﬂ Management did so because they were looking for 
ﬁsome commonalties amongst opinions
.ﬂ  In a 1993 hand out to 
ﬁattendeesﬂ at EOIC meetings (meaning any employee who 
wished to attend such meetings
), Williams stated that EOIC 
members ﬁdiscuss, debate, strive
 for understanding of different 
 POLAROID CORP. 449views amongst themselves.ﬂ  Williams added that Booth may 
poll individual members.  Will
iams recommended ﬁongoing, 
frequent communication about EO
IC activities to Polaroid mem-
bers,ﬂ i.e., the employee population.  He stated that two-thirds of 
EOIC members constituted a quorum for making decisions on 
procedural issues, and two-thirds of those attending were a ma-
jority for making such decisions.  He further declared that EOIC 
was an equal partner with manage
ment on matters of pay, bene-
fits, policy and practice.  Company Senior Manager for Finance 

Doug Mitchell, who led much of 
discussion on ESOP, generated 
a worksheet for determining ﬁcommon threadsﬂ in assessing the 
consequences of alternative solutions. 
Anne Liebowitz is company house counsel specializing in la-
bor relations.  Liebowitz lectured to EOIC at meetings on Sep-
tember 21 and 22, 1993.  Liebowitz discussed pertinent Board 
law.  She explained that in order to avid being categorized as a 
labor organization, i.e., as ﬁdea
lingﬂ with management, EOIC did 
not represent employees, and its members were not expected to 

make group proposals.  She added that management, and not 
EOIC, was responsible for fully informing the employee popula-
tion concerning EOIC™s activities. 
As did CEO Booth, Liebowitz 
spoke on two levels.  While 
giving lip service to what she referred to as legal obligations, 
Liebowitz dropped broad hints that in fact, the Company ex-
pected the EOIC members (1) to be
 representative or reflective of 
the employee population, (2) to communicate with other employ-
ees in order to effectively perform that function, and (3) to strive 
for consensus among themselves. 
Liebowitz told the EOIC member
s sum as follows: They were 
selected to be a diverse reflection of the Company™s demograph-
ics.  Communication with employees was part of their job.  Em-
ployees will, ﬁbuttonhole you,
ﬂ and ﬁlikely will knock on your 
door.ﬂ  It is impossible not to 
discuss employees™ questions.  
Their ideas ﬁwill make way to th
is forum.ﬂ  Sometimes, many 
will like such ideas.  If not, then so be it.  Although it was not 
EOIC™s job to make group proposals, they could have a unani-

mous opinion, or refer to majority feeling or opinion. Criteria for 
decisions advocated by a member, but ignored by others, would 
be less likely to be acceptable to management.  
Managers Williams and Mitchell sounded the same themes 
when discussing the EOIC process at the September 21 and 22 
meetings.  Mitchell told
 the EOIC members that they would work 
teams, rather than 30 solutions. 
 Williams said that one member 
could get another to change his 
or her mind, they could reflect 
other employees™ ideas, and they were expected to impart forma-
tion.  Williams added that the more discussion, the fewer alterna-
tives. In August 1993, th
e Company issued written guidelines to 
EOIC members entitled ﬁStages of 
Group Development,ﬂ as part 
of their training.  Without using the prohibited word ﬁconsensus,ﬂ 

the Company told them to work toward resolutions which were 
best for the group as a whole, the resolve differences by reason 
and data, and to move away from conflict within the group, to-
ward intergroup focus. 
All EOIC meetings were videotaped, and the tapes made 
available for viewing by all employees.  The General Counsel 
and the Company collectively presented in evidence some 15 to 
20 hours of tapes, which I viewed.  It is evident from the tapes, 
and members™ written presentations
 on issue before EOIC, that 
the EOIC members were a well informed, articulate, and sophis-

ticated group.  In one sense, they were not typical of the employ-
ees population.  As one member stated, they were a ﬁcross sec-
tion of politically active people.ﬂ (The same might be said of 
stewards and other functionaries in any union.) 
The EOIC members plainly understood the Company™s two-
level message.  Sherene Aram, an EOIC member, and the Com-
pany™s only witness, testified that it was important to note ﬁcom-
mon feelings,ﬂ she heard and reported common feelings among 
employees, and the members discus
sed ﬁshared themes.ﬂ  Aram 
talked ﬁreasonably regularlyﬂ with nonmember employees con-

cerning EOIC discussions, and reported sentiments to Booth. 
EOIC proceedings generally followed a set pattern.  The 
Company announced the topic for discussion.  Company experts 
made presentations on the topic. 
 Members were next asked to 
propose criteria to be used in resolving the problem.  After crite-
ria were thoroughly discussed, 
the members were asked to pro-
pose solutions for the problem.  Sometimes the members were 

asked to, and did, present their proposed criteria or solutions in 
writing.  The Company took votes on procedural matters (which 
were followed).  The Company did not take formal votes on sub-
stantive resolution of problems, although as indicated, Booth 
sometimes called for a show of hands.  After the proposed solu-
tions were discussed, the Company announced its decision.  
Management representatives were always present at EOIC meet-
ings.  The meetings were conducted by Manager Williams or the 
Company™s pertinent expert.  The employee population was regu-
larly and systematically kept 
informed of EO
IC proceedings. 
EOIC discussed a wide range of
 matters covering terms and 
conditions of employment.  Topics included the profit sharing 
retirement plan (ESOP), health care coverage, movement of peo-
ple, (i.e., transfers within the Company) family leave, pay and 
performance, and termination for cause.  EOIC also discussed its 
role as a focus group, and the next CEO. 
The manner in which EOIC dealt with health care coverage, is 
both illustrative and particularly significant with regard to 
EOIC™s functions.  The Company was concerned with rising 
health care coverage costs, in particular, the cost of ﬁPolaroid 
Health plus,ﬂ a conventional insurance plan.  The Company also 
provided coverage through it HMOs.  On March 8, 1994, the 
Company™s health care plans manager presented a formal pro-
posal concerning health care coverage.  The manager proposed in 
sum, that the Company would en
courage enrollment in HMO™s 
by paying 80 percent of the cost of such coverage. 
EOIC discussed the proposal. 
 Members referred to each 
other™s views.  On March 24, 1994, the Company took a formal, 

recorded poll of EOIC member
s on their recommendations con-
cerning cost containment and other aspects of health care cover-
age (including domestic partner 
coverage).  The poll indicated 
that most members favored encourage HMO membership by 

company payment of 80 percent or more of the cost.  In addition 
to extensive discussion, the Company requested and the members 
presented written statements and explanations of their views.  
The members presented their written statements in late April 
1994.  The members expressly or impliedly characterized their 
statements as responses to the plan manager™s proposal.  For 
example, Sherene Aram captioned her statement as ﬁResponse to 
the 1995 Medical Benefits Proposal.ﬂ  The views expressed by 
the members reflected the same preponderant sentiment as the 
earlier poll.  Manager Williams testified that the members proba-
bly spent time on health care coverage than on any other issue 
presented to EOIC. 
On July 6, 1994, CEO Booth announced the Company™s deci-
sion in a letter to all employees.  As proposed by the plans man-
ager and agreed by most EOIC
 members, the Company would 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450encourage HMO membership by increasing the subsidy for such 
coverage.  However, the Comp
any would contribute fixed 
amounts, rather than a percentage of HMO coverage.  Such cov-

erage would cost less to the employees.  The employee cost for 
Polaroid Health Plus or major medical would substantially in-
crease. 
In his letter, Booth expressed thanks to the members of EOIC 
ﬁwho provide feedback and ideas,ﬂ which ﬁadded greatly to the 
quality of the 1995 medical plan.ﬂ  By previous memo dated June 
27, 1993, Manager Williams informed CEO Booth and Vice 
President LeBlanc that EOIC would advise management and 
make recommendations on issues before it, including health care 
cost containment proposals. 
It is evident from the foregoing
 facts, that the Company was 
unwilling to make significant changes in employee health care 
coverage, without first ascertaining whether such changes would 
be generally acceptable to its employee population, or at least, 
would not encounter serious opposition or resentment.  There-
fore, the Company used EOIC as a 
vehicle to make its decision.  
The Company, through a back and forth process, presented a 

proposal to EOIC, solicited the members™ views and counter 
proposals, and engaged in discussion of all proposals.  By this 
process, and constant communication among management, EOIC 
and the employee population, the Company determined that most 
employees would not object to Company plans which encour-
aged membership in HMO™s by 
increasing the Company contri-
bution to such plans, while increasing the cost of other health 

insurance.  Having made that 
determination, the Company an-
nounced and implemented its plans.  The Company initially pro-
posed, as did most employees, employer contributions in the 
form of a percentage of HMO fees.  As implemented, the Com-
pany plans provided for fixed am
ount contributions.  However, 
the basic concept, as proposed by
 the Company and agreed to by 
most EOIC members, remained intact; namely, to encourage 
HMO membership by increasing 
the Company contribution for 
such coverage. 
The Company™s motivation for using EOIC as an 
instrumentality for reaching resolution of important or 
controversial matters involvi
ng terms and conditions of employment, is further demonstrated by the discussions 
concerning ESOP.  Health care coverage and ESOP were the 
principal issues initially addressed by EOIC.  The Company had 
unilaterally instituted ESOP, fina
nced by 5-percent deductions from employees™ wages and salaries, without consulation with 

the employees.  The Company believed that such financing was 
necessary in order to maintain shareholder ﬁneutrality,ﬂ the 
absence of which could invite litigation by outside shareholders.  
Nevertheless, the procedure generated considerable employee 
resentment.  When the Company confronted the question of what 
should be done with surplus money which was no longer needed 
to finance ESOP, CEO Booth deci
ded that he would not make 
the same mistake again.  He p
resented the question to EOIC. 
                                                          
EOIC devoted some 70 to 80 hours to the ESOP problem.  The 
first, or educational phase of di
scussions, was extensive, as the 
problem was complex.  Manager M
itchell led most of the discus-
sions.  In accordance with the 
usual procedure, EOIC members 
were next called upon to propose criteria for solutions.  After 
discussion of criteria, the Co
mpany requested, and the members 
submitted their proposed solutions. 
Notwithstanding its asertions that EOIC was not called upon to 
reach concensus, mamagement advised and encouraged the 

members to do just that.  Mitchell told EOIC that 5 or 6 alternata-
tives would be acceptable, but 30
 would be ﬁorganizational dis-
functionﬂ Manager Williams told the members that they re-
flected, but not represented employee opinion, but that it was all 
right to say ﬁthis is what I have heard.ﬂ  He stated that ﬁrecom-
mendationsﬂ was a problem word, but they could ﬁrespondﬂ to 
company proposals.  He said that
 members could get others to 
change their minds. 
The EOIC members got the mess
age.  One member asserted 
that NLRB decisions were ﬁarchaic,ﬂ and ﬁwe have to function 
was a group,ﬂ otherwise it was ﬁnot worth doing.ﬂ  Sherene Aram 
said they were not a concensus group, but could refer to majority 
feeling.  In their discussion and statements of view, members 
were demonstrably influenced by
 opinions expressed by others.  
As a result, some changed their views, including proposed solu-
tions.   Some members declined to propose solutions, pending 
further discussion.  Aram used the phrase ﬁwe all sayﬂ in refer-
ring to the amount of money involved, thereby indicating that she 
spoke for the others.  Another member said that as a group ﬁwe 
teach one another.ﬂ
6 In early 1994, the Company announced its decision to issue 
cash dividends to employees on shares in their ESOP accounts.  
In a letter to all employees date
d April 18, 1994, Vice President 
Parham stated that:  ﬁAs you know, the (EOIC) members had a 
notable impact on (that) decision.ﬂ  Parham declared that EOIC 
also had a significant influence on other issues, including pay and 
performance, family leave policy, and movement of people pol-
icy.  CEO Booth testified that his decision to pay dividends was 
the result of discussions with EOIC on ESOP. 
As indicated by Parham, the Company repeatedly credited 
EOIC with significant involvement in company decisions with 
respect to terms and conditions of employment.  In a memo dated 
April 18, 1995, the Company™s Vacation Policy Task Force 
stated that its draft policy on vacations ﬁwas developed after 
discussion with the (EOIC) and th
e Corporate Leadership Team.ﬂ  
Manager Williams testified that Booth has sometime modified 
his views (as with movement of people policy) after consulting 

with EOIC.  In a memo dated December 22, 1993, Booth and 
Vice President LeBlanc stated that EOIC ﬁis very important to us 
in shaping our decisions on corporate issues related to pay, pol-
icy, benefits and practice.ﬂ 
2. Analysis and Concluding Findings 
Section 2(5) of the Act defines a labor organization as: 
 any organization of any kind, or any agency or employee 
representation committee or pl
an, in which employees par-
ticpate and which exists for the 
purpose, in whole or in part, 
of dealing with employers concerning grievances, labor dis-
putes, wages, rates of pay, hours of employment, or condi-
tions of work. 
 Plainly, EOIC was and is an entity in which employes participate.  
The Company contends in sum, that EOIC is not a labor organi-
zation because it does not ﬁrepresentﬂ employees, and does not 
exist for the purpose of ﬁdealing withﬂ the Company. 
The term ﬁrepresentationﬂ in Section 2(5) modifies the words 
ﬁcommitteeﬂ and ﬁplan.ﬂ  The term does not modify ﬁany organi-
zation of any kind.ﬂ  Therefore, if EOIC is an ﬁorganization,ﬂ 
then it would not be necessary to determine whether it is a ﬁrep-
 6 In EOIC™s discussion of termin
ation for cause, on November 23, 
1994, EOIC members demonstrably reach
ed concensus, as indicated by 
head nodding and comments, that sexual harrassment should be 
grounds for such termination. 
 POLAROID CORP. 451resentationﬂ organization.  An 
organization is ﬁgroup of people 
that has a more or less constant membershp, a body of officers, a 
purpose, and usually, a set of regulations.ﬂ  
Webster™s Third New
 International Dictionary
 (1981). 
In the present case, EOIC has a more or less constant member-
ship, a purpose (as defined by the Company), and is governed by 

the Company™s written and oral regulations.  EOIC has no formal 
officers, but there is a person in charge of its activities (Manager 
Williams), and other designated 
Company personnel who direct 
its proceedings.  Theref
ore, EOIC falls within the definition of an 
ﬁorganization.ﬂ 
If EOIC falls short of being an organization, then it clearly 
would constitute a ﬁcommitteeﬂ or ﬁplan.ﬂ  By definition, a 
committee is ﬁa body of persons delegated to consider, investi-
gate or take action upon, and usually to report concerning some 
matter of business.ﬂ  A plan is
 ﬁa method of achieving some-
thing.ﬂ  Websters
, id.  Both definitions described the functioning 
of EOIC. 
Assuming that EOIC is not an organization within the meaning 
of Section 2(5), I would nevertheless find that EOIC constitutes 
ﬁan employee representation committee or plan.ﬂ  Unlike the 
former EC, EOIC™s members are appointed rather than elected.  
The Company attaches significance to that difference.  However, 
the membership of such entity need not be elected in order to 
constitute a representation committee or plan.  In 
E. I. Dupont & 
Co., 311 NLRB 893 (1993), the employer determined who would 
serve on the committees at issue.  In 
Reno Hilton
, supra, employ-
ees volunteered to serve on the quality action teams (QAT™s) 
there involved.  Nevertheless, the Board in
 Dupont
 held that ﬁthe 
employee-members of the committee acted in a representational 

capacityﬂ (fn. 7).  In 
Reno Hilton, 319 NLRB at 1156, the Board 
referred to the QAT™s as organizations, (as with the committees 
in Dupont
), and did not discuss whether they acted in a represen-
tative capacity.  
Notwithstanding the Company™s pr
otestations to the contrary, 
the Company repeatedly conveyed to both EOIC members and 
the employees generally, that the Company expected EOIC to 
represent or reflect the views of the employee population.  As 
indicated, Booth admitted that he used the terms ﬁrepresentativeﬂ 
and ﬁreflectﬂ interchangeably. 
In fact, as administered by the Company, there was no real dis-
tinction between the terms in th
e way EOIC functioned.  The 
Company directed that EOIC™s me
mbership be carefully selected, 
in order that the members represented a cross-section of the em-
ployee population as to race, gender, culture, organizational level, 
opinion and experience.  The EOIC selection committee even 
reopened and extended the selection process, because they be-
lieved that initial applicants, although qualified, did not ade-
quately reflect the diversity of the employee population. 
By constant communication with the employee population, 
and by indicating to EOIC members that management expected 
them to hear and report on the views of non-member employees, 
the Company endeavored to assure itself that the views and atti-
tudes expressed by EOIC members, actually represented or re-
flected those of the employee population.  Management further 
urged the EOIC members to reach consensus on issues (which 
process would include communication with nonmember employ-
ees), while avoiding use of that prohibited word.  The Company 
took action only after determining that the opinions and recom-
mendations which it heard from EOIC, were in fact those of the 
employee population.  The Company thereby sought to avoid the 
kind of employee dissatisfaction caused by the unilateral ESOP 
payroll dedication, which kind of dissatisfaction might well lead 
to a union organizational campaign.  
Moreover, the EOIC process contained an element of coer-
cion.  Through its constant communications with the employee 
population, the Company made clear to the employees that if 
they wished to have any voice in shaping company policy and 
practices, they had best do so through the mechanism of EOIC.  
The Company repeatedly indicated to both EOIC and the em-
ployees generally, that management regarded EOIC as the voice 
of the employee population, that collective recommendations 
would carry greater weight than individual proposals, and that 
employees should convey their view
s to EOIC members.  In sum, 
the Company was telling the employees that if they were not 
satisfied with the Company™s ultima
te decision on an issue, they 
had no cause to complain if they had failed to communicate their 
views through EOIC. 
I further find that (1) the Company represented to its employ-
ees that EOIC was formed and ex
isted for the purpose of dealing 
with the Company concerning terms and conditions of employ-

ment, and (2) EOIC did in fact exist for that purpose.  As indi-
cated, the Company repeatedly credited EOIC as a collective 
body, with significant impact with regard to the Company™s ulti-
mate decision on such matters as distribution of ESOP dividends, 
health care coverage, pay, and performance, vacation and family 
leave policies, and transfer policy. 
As discussed, EOIC proceedings with regard to health care 
coverage were particularly illust
rative and significant of EOIC™s 
functions.  The Company made proposals and EOIC members 
expressed agreement or made counterproposals (labeled as re-
sponses). The Company determined member sentiment, and 
urged members to reach collec
tive positions.  Management and 
EOIC discussed and sometimes modified their views in light of 

their respective arguments.  Afte
r this procedure was completed, 
CEO Booth announced the Company™s decision on the matter at 
issue. The fact that management made the final decision does not de-
tract from a conclusion that EOIC engaged in dealing with the 
Company.  In this regard, the Supreme Court™s analysis in 
NLRB 
v. Cabot Carbon Co.,
 360 U.S. 203, 214 (1959), of the Employee 
Committees there involved, is equally applicable to EOIC.  The 
Court stated: 
 Respondents say that these activities by the Committees 
and respondents™ officials do 
not mean that the Committees 
were ﬁdealing withﬂ respondents 
in respect to those matters, 
because, they argue, the proposals and requests amounted 
only to recommendations and that final decision remained 
with respondents.  But this is
 true of all such ﬁdealing,ﬂ 
whether with an independent or a company-dominated ﬁla-
bor organization.ﬂ  The principal distinction lies in the 
unfettered power of the former to insist upon its requests. . . 
. Whether those proposals an
d requests by the Committees, 
and respondents™ consideration 
of and action upon them, do 
or do not constitute ﬁthe usual concept of collective bargain-
ingﬂ . . . we think that those activities establish that the 
Committees were ﬁdealing withﬂ respondents with respect 
to those subjects, within the 
meaning of § 2(5).  [Citations 
omitted.) 
 See also, 
Electromation, Inc.,
 309 NLRB 990, 997 (1992), 
enfd. 35 F.3d 1148 (7th Cir, 1994).  In sum, EOIC engages in 
dealing with the Company, and its functions are not limited to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 452ﬁbrainstormingﬂ or a ﬁsuggestion boxﬂ procedure.  See 
E. I. Du-
pont & Co.,
 supra 311 NLRB at 893 (1993).
7 For the foregoing reasons, EOIC is an organization, or repre-
sentation committee or plan, in which employees participate, and 
which exists for the purpose, in whole or in part, of dealing with 
the Company concerning terms and condition of employment.  
Therefore, EOIC is a labor organization within the meaning of 
the Act. The Company does not dispute th
at management dominates, 
interferes with the formation a
nd administration of, and contrib-
utes financial and other support to EOIC.  The Company organ-
ized EOIC, and determined the number of members and their 
manner of selection.  The Company sets the agenda for EOIC, 
and managerial personnel conduct a
nd lead its discussions.  The 
Company sets the rules for its pr
oceedings, or decides how such 
rules shall be set, e.g., by vote.  The Company provides the facili-
ties for EOIC, and pays its expenses.  EOIC exists at the Com-
pany™s sufferance.  Thererfore, the Company violated Section 
8(a)(1) and (2) by establishing EOIC, and has violated and is 
violating Section 8(a)(1) and (2) by maintaining EOIC.  
Electro-
mation, Inc., supra, 309 NLRB at 998.  Although not necessary to 
the finding of an unfair labor practice, I find, for the reasons pre-
viously discussed, that in esta
blishing and maintaining EOIC, the 
Company was motivated in part by an intention to discourage or 

prevent union organizational activity. 
As the Company has unlawfully 
established and maintained 
EOIC, it follows that as alleged, the Company violated Section 
8(a)(1) by using the CPT as an employer entity for the purpose of 
assisting in creating EOIC.   As the complaint does not allege a 
violation of Section 8(a)(2) in this regard, it is not necessary to 
decide whether the CPT was a labor organization. 
I further find that the Company violated Section 8(a)(1) by its 
communications to the employees
, previously discussed, in 
which the Company solicited employees to volunteer for or co-
operate with the CPT, in order to form an employee entity which 
would deal with the Company concerning matters of pay, bene-
fits, policy and practice.  The 
Company thereby interfered with 
the employees™ right to self-organization.  
Modern Merchandis-
ing, supra, 
Firefighters,
 supra.  Moreover, for the reasons previ-
ously discussed, the communicati
ons were, like those after estab-
lishment of EOIC, coercive in that 
they indicated that in order to 
have a meaningful say on comp
any policy and practices, the 
employees should participate in 
or cooperate with the CPT and 
the future entity.  The Company thereby implied that the employ-
ees would benefit by such cooperation and participation.  There-
fore the communications did not constitute noncoercive expres-
sions of opinion. 
CONCLUSIONS OF 
LAW 1. The Company is an employer engaged in commerce within 
the meaning of Section 2(6) and (7) of the Act. 
                                                          
                                                           
7 In 
Sears Roebuck & Co.
, 274 NLRB 230 (1985), relied on by the 
Company (Br. 56), the Board did not pass on whether the communica-
tions committee there involved was a labor organization.  The Board 
decided only a separate unfair labor practice issue.  In 
Coppus
 Engi-
neering Corp. v. NLRB,
 240 F.2d 564 (1st Cir. 1957), also cited by the 
Company (Br. 71), and 
Chicago Rawhide Mfg. Co.
, 221 F.2d 165 (7th 
Cir. 1955), the respective courts declined to enforce the Board orders 
on the basis of their determinations 
that there was insufficient evidence 
of employer domination or support.  In the present case, the Company 
does not dispute that EOIC is employer dominated. 
2. Employees Committee (EC) and Employee Advocates (EA) 
were labor organizations within the meaning of Section 2(5) of 
the Act. 3. Employee Owners Influence Council (EOIC) is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
4. By dominating, interfering with the formation and admini-
stration of, and rendering unlawful assistance and support to EC, 
EA, and EOIC, the Company has b
een and is violating Section 
8(a)(2) of the Act. 
5. By interfering with, restraining, and coercing its employees 
in the exercise of the rights guar
anteed in Section 7 of the Act, the Company has engaged, and is
 engaging, in unfair labor prac-
tices within the meaning of Section 8(a)(1) of the Act. 
6. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within th
e meaning of Section 2(6) and 
(7) of the Act. 
THE 
REMEDY
 Having found that the Compan
y has committed violations of 
Section 8(a)(1) and (2) of the Ac
t, I shall recommend that it be 
required to cease and desist ther
efrom and from like or related 
conduct, and to post appropriate notices.  I shall further recom-
mend that the Company be ordered to withdraw all recognition 
from and to and to completely disestablish EOIC, and refrain 
from recognizing it, or any successor thereto, as a representative 
of any of the Company™s employees for the purpose of dealing 
with the Company concerning wages, grievances, rates of pay, or 
other conditions of employment. 
Charging Party Scivally requests that I recommend a broad in-
junctive order.  The General Co
unsel takes no position in this 
regard. The Company has demonstrated a proclivity to form and main-
tain company dominated labor or
ganizations.  I agree with Gen-
eral Counsel that the Company never fully remedied its admit-
tedly unlawful conduct in maintaining EC.  Rather, the Company 
followed up dissolution of EC by forming and maintaining other 
company dominated labor organizations.  See 
Passavant Memo-
rial Area Hospital
, 237 NLRB 138 (1978). 
However, I am not persuaded that the evidence demonstrates 
the Company has a proclivity to generally violate the act, or has 

engaged in such egregious or widespread misconduct as to dem-
onstrate a general disregard for the employees™ statutory rights.  
All of the Company™s unlawful conduct either involved or related 
to its proclivity to form and 
maintain Company-dominated labor 
organizations.  Therefore, I am recommending the Board™s stan-

dard ﬁlike or relatedﬂ language. 
On these findings of fact and conclusions of law and on the en-
tire record, and issue the following recommended
8 ORDER 
Respondent, Polaroid Corporation, its officers, agents, succes-
sors, and assigns, shall 
1. Cease and desist from  
(a) Forming, dominating, administering, or contributing finan-
cial or other support to Employees Committee (EC), Employee 
 8 If no exceptions are filed as provided by Sec. 102.46 of the Rules 
and Regulations of the National Labor
 Relations Board, the findings, 
conclusions, and recommended Order he
rein shall, as provided in Sec. 
102.48 of the Rules and Regulations
, be adopted by the Board and 
become its findings, conclusions and Order, and all objections thereto 
shall be deemed waived for all purposes.  
 POLAROID CORP. 453Advocates, Employee Owners Influence Council (EOIC) or any 
other labor organization. 
(b) Telling employees that it intends to form such labor or-
ganizations, or suggesting to or encouraging employees to form, 
participate in or cooperate with committees to deal with man-
agement concerning terms and conditions of employment. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of their rights guaranteed 
in Section 7 of the Nati
onal Labor Relations Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) Immediately withdraw all re
cognition from and completely 
disestablish Employee Owners Influence Council (EOIC), and 
refrain from recognizing EOIC or
 any successor thereof as repre-
sentative of any of its employees for the purpose of dealing with 
Respondent concerning wages, grie
vances, rates of pay or other 
conditions of employment. 
(b) Within 14 days after service by the Region, post at its 
Cambridge, Massachusetts facility and at each of its facilities in 
the United States, copies of the attached notice marked ﬁAppen-
dix.ﬂ9 Copies of the notice, on forms provided by the Regional 
Director for Region 1, after being signed by the Respondent's 
authorized representative, shall be posted by the Respondent 
immediately upon receipt thereof 
and maintained by it for 60 
consecutive days in conspicuous places, including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respo
ndent to ensure that the notices 
are not altered, defaced, or covered by any other material.  In the 
event that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed any facility involved 
                                                          
 9 If this Order is enforced by a Judgment of the United States court 
of appeals, the words in the notice reading ﬁPosted by order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 

the National Labor Relations Board.ﬂ 
in these proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time since 
November 24, 1992, at the pertinent facility or facilities. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

the National Labor Relations Act a
nd has ordered us to post and 
abide by this notice. 
 WE WILL NOT
 form, dominate, administer, or contribute finan-
cial or support to Employees
 Committee (EC), Employees Advo-
cates, Employee Owners Influence Council (EOIC), or any other 
labor organization. 
WE WILL NOT
 tell you that we intend to form such labor or-
ganizations, or suggest to you or encourage you to form, partici-
pate in or cooperate with committees to deal with management 
concerning terms and conditions of employment. 
WE WILL NOT
 in any like or related ma
nner interfere with, re-
strain, or coerce you in the exercise of the rights to engage in 
union or concerted activities, or to refrain therefrom. 
WE WILL 
withdraw all recognition from, and completely dises-
tablish EOIC, and refrain from recognizing EOIC or any succes-
sor thereof as representative of any of our employees for the 
purpose of dealing with us concerning wages, grievances, rates of 
pay, or other conditions of employment. 
POLAROID CORPORATION
  